EXHIBIT 10.2
 
 
EXECUTION VERSION
 

 








$135,000,000 LETTER OF CREDIT AGREEMENT
 


 
Dated as of July 23, 2008
 
among
 
THE BRINK’S COMPANY,
 
CERTAIN OF ITS SUBSIDIARIES
 
and
 
ABN AMRO BANK N.V.
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 



 
TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
DEFINITIONS
1
 
1.01
Defined Terms
1
 
1.02
Accounting Principles
13
ARTICLE II
THE FACILITY
13
 
2.01
Amounts and Terms of Commitment
14
 
2.02
Termination or Reduction of the Commitment
14
 
2.03
Cash Collateral
14
 
2.04
Fees
15
 
2.05
Computation of Fees and Interest
15
 
2.06
Payments by the Borrower
15
ARTICLE III
LETTERS OF CREDIT
16
 
3.01
General
16
 
3.02
Terms of the Letters of Credit
16
 
3.03
Procedure for Issuance of the Letters of Credit
17
 
3.04
Drawings and Reimbursements
17
 
3.05
Reimbursement Obligations Absolute
18
 
3.06
Disbursement Procedures
19
 
3.07
Evergreen Letters of Credit; Revolving Letters of Credit
20
 
3.08
Additional Limitations
20
 
3.09
Applicability of ISP and UCP
21
 
3.10
Downgrade Event
21
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
22
 
4.01
Taxes
22
 
4.02
Illegality
23
 
4.03
Increased Costs and Reduction of Return
24
 
4.04
Certificate of the Issuing Bank
24
 
4.05
Survival
25
ARTICLE V
CONDITIONS PRECEDENT
25
 
5.01
Conditions to Effectiveness of this Agreement
25
 
5.02
Conditions to Subsequent Issuances
26
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
27
 
6.01
Corporate Existence
27
 
6.02
Non-Contravention
27
 
6.03
No Consent
27
 
6.04
Binding Obligations
27
 
6.05
Title to Properties
27
 
6.06
Subsidiaries
28
 
6.07
Financial Statements
28
 
6.08
Litigation; Observance of Agreements, Statutes and Orders
28
 
6.09
Taxes
28
 
6.10
ERISA
29
 
6.11
No Default
29

 
 
 
(i)

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS (Cont’d)
 
 
Page
 
 
6.12
Federal Reserve Regulations
29
 
6.13
Investment Company Act
29
 
6.14
Environmental Matters
30
 
6.15
Priority of Debt
30
ARTICLE VII
AFFIRMATIVE COVENANTS
30
 
7.01
Payment of Taxes, etc.
30
 
7.02
Maintenance of Insurance
30
 
7.03
Preservation of Corporate Existence, etc.
31
 
7.04
Compliance with Laws, etc.
31
 
7.05
Compliance with ERISA and the Code
31
 
7.06
Compliance with Contracts, etc.
31
 
7.07
Access to Properties
31
 
7.08
Conduct of Business
31
 
7.09
Use of Proceeds
31
 
7.10
Financial Statements
31
 
7.11
Books and Records
33
 
7.12
Additional Information
33
 
7.13
SEC Filings
33
 
7.14
Change in Debt Rating
33
 
7.15
Notice of Environmental Matters
34
 
7.16
Notice of Litigation and Other Matters
34
ARTICLE VIII
NEGATIVE COVENANTS
35
 
8.01
Financial Covenants
35
 
8.02
Limitations on Liens
35
 
8.03
Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of Shares by
Restricted Subsidiaries; Consolidation, Merger or Disposition of Assets
37
 
8.04
Transactions with Affiliates
38
 
8.05
Compliance with Regulations T, U and X
38
 
8.06
Hedging Agreements
38
 
8.07
ERISA
38
 
8.08
Limitations on Acquisitions
39
 
8.09
Sale Leaseback Transactions
39
 
8.10
Limitations on Investments
39
ARTICLE IX
GUARANTY
40
 
9.01
Guaranty of Payment
41
 
9.02
Obligations Unconditional
41
 
9.03
Modifications
41
 
9.04
Waiver of Rights
42
 
9.05
Reinstatement
42
 
9.06
Remedies
42
 
9.07
Limitation of Guaranty
43
 
9.08
Termination of Guaranty Upon Divestiture
43
 
9.09
Guaranty of Payment
43

 
 
 
(ii)

--------------------------------------------------------------------------------

 

 

 
TABLE OF CONTENTS (Cont’d)
 
 
Page
 
ARTICLE X
EVENTS OF DEFAULT
43
 
10.01
Event of Default
43
 
10.02
Remedies
45
 
10.03
Rights Not Exclusive
45
ARTICLE XI
MISCELLANEOUS
45
 
11.01
Amendments and Waivers
45
 
11.02
Notices
46
 
11.03
No Waiver; Cumulative Remedies
47
 
11.04
Costs and Expenses
47
 
11.05
Indemnities
47
 
11.06
Successors and Assigns
48
 
11.07
Assignments
49
 
11.08
Confidentiality
49
 
11.09
Counterparts
49
 
11.10
Severability
50
 
11.11
Governing Law and Jurisdiction
50
 
11.12
Waiver of Jury Trial
50
 
11.13
Entire Agreement
51
 
11.14
USA Patriot Act
51

 
 

 
SCHEDULES
         
Schedule 3.01(b)
Outstanding Letters of Credit
 
Schedule 6.06
Subsidiaries of the Borrower
 
Schedule 8.02
Existing Liens
 
Schedule 11.02
Notices


 


 
(iii)

--------------------------------------------------------------------------------

 


LETTER OF CREDIT AGREEMENT
 
This LETTER OF CREDIT AGREEMENT is entered into as of July 23, 2008 among THE
BRINK’S COMPANY, a Virginia corporation (the “Borrower”), the Subsidiaries of
the Borrower signatory hereto as Guarantors and ABN AMRO BANK N.V.
 
WHEREAS, pursuant to a Credit Agreement dated as of November 18, 2004 between
the Borrower and the Bank (the “SELOC Facility”), the Bank has issued for the
account of the Borrower or its Restricted Subsidiaries and there remain
outstanding certain letters of credit all of which are described on Schedule
3.01(b) attached hereto (the “Outstanding Letters of Credit”).
 
WHEREAS, the Borrower has requested that the Bank issue letters of credit for
the account of the Borrower or its Restricted Subsidiaries in an aggregate
amount not exceeding $135,000,000, and the Bank is prepared to issue such
letters of credit upon the terms and subject to the conditions hereof.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.01  Defined Terms.  In addition to the terms defined in the recitals to this
Agreement, the following terms have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term “control” means the possession,
directly or indirectly, of any power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Letter of Credit Agreement, as it may be amended, amended
and restated, supplemented or modified from time to time hereafter.
 
“Applicable LT Rating” means as to each of Moody’s and S&P, its rating of the
Borrower’s senior, unsecured, long-term, non-credit-enhanced debt for borrowed
money.
 
“Applicable Percentage” means, for purposes of calculating Letter of Credit Fees
and the Commitment Fee (a) from the Effective Date through the date on which the
Bank receives the financial statements satisfying the requirements of Section
7.10(a) and a certificate pursuant to Section 7.10(d) for the fiscal year ending
December 31, 2008, the applicable percentage set forth below in Pricing Level
III, and (b) thereafter, the applicable percentage set forth below opposite the
Applicable LT Rating:


 
 

--------------------------------------------------------------------------------

 




Pricing Level
Applicable LT Rating
LC Fee
Commitment Fee
I
A-/A3 or above
0.750%
0.100%
II
BBB+/Baa1
1.000%
0.125%
III
BBB/Baa2
1.100%
0.150%
IV
BBB-/Baa3
1.250%
0.250%
V
below BBB-/Baa3
1.750%
0.375%



For purposes of the foregoing, (i) if the Applicable LT Ratings established by
Moody’s and S&P are different but correspond to consecutive Pricing Levels, then
the pricing will be based on the higher Applicable LT Rating (e.g., if Moody’s
Applicable LT Rating corresponds to Level I and S&P’s Applicable LT Rating
corresponds to Level II, then the pricing will be based on Level I), and (ii) if
the Applicable LT Ratings established by Moody’s and S&P’s are more than one
Pricing Level apart, then the pricing will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s Applicable LT
Ratings corresponds to pricing Level I and IV, respectively, then the pricing
will be based on pricing Level III).  The Applicable Percentage shall be
adjusted on the date five (5) Business Days after the date of any change in the
Applicable LT Ratings (each such adjustment date a “Rate Determination
Date”).  Each Applicable Percentage shall be effective from a Rate Determination
Date until the next such Rate Determination Date.  Adjustments in the Applicable
Percentages shall be effective as to existing Letters of Credit as well as any
new Letters of Credit made or issued thereafter.
 
“Approved Currencies” means Dollars and other currencies as are available to the
Borrower for Letters of Credit to be issued by a Lending Office and which are
freely transferable and convertible into Dollars.
 
“Bank” means ABN AMRO Bank N.V. and any Subsidiary of The Royal Bank of Scotland
which succeeds to its business.
 
“Bankruptcy Code” means Title 11 of the United States Code,
entitled  “Bankruptcy”, as now or hereinafter in effect and any successor
thereto.
 
“Base Rate” means the higher of:
 
(a)  the rate of interest publicly announced from time to time by the Bank as
its “reference rate” or its “prime rate” (which publicly announced rate is a
rate set by the Bank based upon various factors including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate); and
 
(b)  one-half percent per annum above the latest Federal Funds Rate.
 
Any change in the reference rate or prime rate announced by the Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 


 
2

--------------------------------------------------------------------------------

 


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Chicago are authorized or required by law
to close.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
 
“Capital Lease” means any lease of property which should be capitalized on the
lessee’s balance sheet in accordance with GAAP.
 
“Cash Equivalents” means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of (i)
the Bank or any of its Affiliates, (ii) any other commercial bank or trust
company (or any Affiliate thereof) having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank, trust company or Affiliate thereof being an
“Approved Institution”), in each case with maturities of not more than 270 days
from the date of acquisition, (d) commercial paper and variable or fixed rate
notes issued by any Approved Institution (or by the parent company thereof) or
any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-2 (or similar ratings by successor rating agencies) or better by S&P or
P-2 (or similar ratings by successor rating agencies) or better by Moody’s and
maturing within six months of the date of acquisition, (e) repurchase agreements
entered into by any Person with a bank or trust company (including the Bank or
any of its Affiliates) or recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations, (f) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by Approved
Institutions, (g) obligations of states, municipalities, counties, political
subdivisions, agencies of the foregoing and other similar entities, rated at
least A, MIG-1 or MIG-2 by Moody’s or at least A by S&P (or similar ratings by
successor rating agencies), (h) unrated obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, supported by irrevocable letters of credit issued by Approved
Institutions, or (i) unrated general obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, provided that the issuer has other outstanding general obligations
rated at least A, MIG-1 or MIG-2 by Moody’s or A by S&P (or similar ratings by
successor rating agencies).
 


 
3

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means the commitment of the Bank under this Agreement to issue
Letters of Credit pursuant hereto (including Outstanding Letters of Credit to
become Letters of Credit hereunder) in an aggregate face amount not to exceed
$135,000,000 at any time outstanding, as such amount may be reduced from time to
time pursuant to the terms of this Agreement.
 
“Commitment Fee” shall have the meaning assigned thereto in Section 2.04(b).
 
“Consolidated Debt” means the Debt of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in Restricted
Subsidiaries.
 
“Consolidated EBITDA” means, for the Borrower and its Restricted Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, (i) Consolidated Interest Expense, (ii) income tax
expense, (iii) depreciation, depletion and amortization, and (iv) all other
non-cash charges, determined on a consolidated basis in accordance with GAAP
after giving appropriate effect to any outside minority interests in the
Restricted Subsidiaries.
 
“Consolidated Interest Expense” means, for any period, as applied to the
Borrower and its Restricted Subsidiaries, all interest expense (whether paid or
accrued) and capitalized interest, including without limitation (a) the
amortization of debt discount and premium, (b) the interest component under
Capital Leases, and (c) the implied interest component, discount or other
similar fees or charges in connection with any asset securitization program in
each case determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Lease Rentals” means Lease Rentals of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP after giving appropriate effect to any outside minority interests in the
Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries, but excluding, to
the extent reflected in determining such net income, (a) any extraordinary gains
and losses for such period, (b) any non-cash impairment, valuation allowance,
write-down or write-off in the book value of any assets and (c) any non-cash
loss in connection with the disposition of any assets.
 
“Consolidated Net Worth” means, as of any date, as applied to the Borrower and
its Restricted Subsidiaries, shareholders’ equity or net worth as determined and
computed
 


 
4

--------------------------------------------------------------------------------

 


on a consolidated basis in accordance with GAAP after giving appropriate effect
to any outside minority interests in the Restricted Subsidiaries, provided that
in determining “Consolidated Net Worth” there shall be (a) included any issuance
of preferred stock by the Borrower and (b) excluded (i) any extraordinary gains
and losses, (ii) any non-cash impairment, valuation allowance, write-down or
write-off in the book value of any assets (iii) any non-cash loss in connection
with the disposition of any assets and (iv) any other comprehensive income
(loss) associated with pension plans or postretirement benefit plans other than
pensions; provided further, that the items referred to in clauses (i), (ii),
(iii) and (iv), shall be excluded only to the extent that such items are
recorded following the date hereof.
 
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Restricted Subsidiaries, determined on a consolidated basis
in accordance with GAAP after giving appropriate effect to any outside minority
interests in the Restricted Subsidiaries.
 
“Credit Parties” means the Borrower and the Guarantors.
 
“Debt” of any Person means at any date, without duplication, the sum of the
following determined and calculated in accordance with GAAP: (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (c) all Debt of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, provided that for purposes hereof
the amount of such Debt shall be calculated at the greater of (i) the amount of
such Debt as to which there is recourse to such Person and (ii) the fair market
value of the property which is subject to the Lien, (d) all Support Obligations
of such Person with respect to Debt of others, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) the maximum amount of all
drafts drawn under standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person (to the extent unreimbursed),
and (g) the outstanding attributed principal amount under any asset
securitization program of such Person.  The Debt of any Person shall include the
Debt of any partnership or joint venture in which such Person is a general
partner or a joint venturer, but only to the extent to which there is recourse
to such Person for payment of such Debt.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied) constitute an
Event of Default.
 
“Dollar Equivalent” means (a) in relation to an amount denominated in Dollars,
the amount thereof and (b) in relation to an amount denominated in any Approved
 


 
5

--------------------------------------------------------------------------------

 


Currency other than Dollars, the amount of Dollars that can be purchased with
such Approved Currency at the spot rate of exchange determined by the Bank in
accordance with its customary practices on the date of determination.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States.
 
“Effective Date” means the later of (i) August 13, 2008 and (ii) the date on
which all conditions precedent set forth in Section 5.01 are satisfied or waived
by the Bank.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or other governmental restrictions relating to the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum products, or toxic or hazardous substances or wastes into the
environment, including ambient air, surface water, groundwater, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, petroleum
or petroleum products, or toxic or hazardous substances or wastes or the
clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified
from time to time.
 
“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
“Event of Default” means any of the events or circumstances specified in Section
10.01.
 
“Evergreen Letter of Credit” has the meaning assigned thereto in Section
3.07(a).
 
“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
“H.15(519)”) for such day opposite the caption “Federal Funds (Effective)”.  If
on any relevant day such rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m. Quotations for U.S. Government Securities, or any
successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m. Quotation”) for such day
under the caption “Federal Funds Effective Rate”.  If on any relevant day the
appropriate rate for such previous day is not yet published in either H.15(519)
or the Composite 3:30 p.m. Quotations, the rate for such day will be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged prior to 9:00 a.m. (New York time) on that day by each of three leading
brokers of Federal funds transactions in New York City selected by the Bank.
 


 
6

--------------------------------------------------------------------------------

 


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.
 
“Financial Institution” shall mean (i) a commercial bank, a savings and loan
association or a savings bank, in each case that has a rating of “A” or higher
by S&P or “A2” or higher by Moody’s, or (ii) a finance company, insurance
company or other financial institution or fund, which is regularly engaged in
making, purchasing or investing in loans and having total assets in excess of
$1,000,000,000.
 
“Fiscal Year” means the fiscal year of the Borrower ending on December 31 in any
year.
 
“Fronting Bank” shall have the meaning assigned thereto in Section 3.10(b).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, as recognized by the American Institute of Certified
Public Accountants and the Financial Accounting Standards Board, consistently
applied and maintained on a consistent basis throughout the period indicated,
subject to Section 1.02.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
“Guarantors” means Brink’s Incorporated, Pittston Services Group, Inc., Brink’s
Holding Company and Brink’s Home Security, Inc.
 
“Hazardous Material” shall mean any hazardous material, hazardous substance,
toxic substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, including any such pollutant, material, substance or waste
regulated under any Environmental Law.
 
“Hedging Agreements” means interest rate protection agreements, foreign currency
exchange agreements, other interest or exchange rate, hedging, cap or collar
arrangements or arrangements designed to protect the Borrower or any of its
Subsidiaries against fluctuations in the prices of commodities.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
and, in each case, undertaken under United States federal or State or foreign
law, including the Bankruptcy Code.
 


 
7

--------------------------------------------------------------------------------

 


“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending as of such
day.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the purchase of equipment or other assets in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person.
 
“ISP” means the “International Standby Practices 1998” published by the
Institute of International Bank Law & Practice (or such later version thereof as
may be in effect at the time of issuance).
 
“Issuing Bank” shall mean the Bank or a Replacement Issuing Bank in its capacity
as the issuer of Letters of Credit hereunder.
 
“Labor Laws” means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.
 
“L/C Application” has the meaning assigned thereto in Section 3.03(b).
 
“L/C Disbursement” means a  payment made by the Issuing Bank pursuant to a
Letter of Credit, including pursuant to a time draft or similar instrument
presented to or accepted by the Issuing Bank as part of a drawing under a Letter
of Credit.
 
“L/C Related Documents” has the meaning assigned thereto in Section 3.05(a).
 
“Lease” means a lease, other than a Capital Lease, of real or personal property.
 
“Lease Rentals” for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rental or additional
rental) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.
 
“Lending Office” shall mean the particular office of the Issuing Bank at which
it shall issue Letters of Credit hereunder.  The Issuing Bank may have different
Lending Offices and may change such Lending Office or Lending Offices at any
time or from time to time.
 


 
8

--------------------------------------------------------------------------------

 


“Letter of Credit” means  any stand-by letter of credit issued by a Lending
Office pursuant to this Agreement.  In addition, on the Effective Date, the
Outstanding Letters of Credit shall be deemed to become Letters of Credit
hereunder.
 
“Letter of Credit Fee” has the meaning assigned thereto in Section 2.04(a).
 
“Letter of Credit Obligations” means, in respect of any Letter of Credit as at
any date of determination, the sum of (a) the maximum aggregate amount which is
then available to be drawn under such Letter of Credit plus (b) the aggregate
amount of all Reimbursement Obligations then outstanding with respect to such
Letter of Credit.
 
“Leverage Ratio” means, as of the date of any determination with respect to the
Borrower, the ratio of (a) the sum of (i) Consolidated Debt as of such date,
plus (ii) the amount by which (A) the aggregate amount, as of the preceding
December 31 (or as of such date if such date is December 31), of Consolidated
Lease Rentals under non-cancelable Leases entered into by the Borrower or any of
its Subsidiaries, discounted to such December 31 to present value at 10% and net
of aggregate minimum non-cancelable sublease rentals, determined on a basis
consistent with Note 14 to the Borrower’s consolidated financial statements at
and for the period ended December 31, 2007, included in the Borrower’s 2007
annual report to shareholders, exceeds (B) $400,000,000, to (b) the sum of
(i) the amount determined pursuant to clause (a) plus (ii) Consolidated Net
Worth as of such date.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
“Loan Documents” means this Agreement and all documents delivered to the Issuing
Bank or any Lending Office in connection herewith, including without limitation,
any L/C Related Documents and any other documentation executed at the request of
any Lending Office in connection with any Letters of Credit issued pursuant to
this Agreement.
 
“Margin Stock” shall have the meaning given such term in Regulation U
promulgated by the Federal Reserve Board.
 
“Material Adverse Effect” means (a) a material adverse effect on the financial
condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole that would impair the ability of the Credit
Parties to perform their obligations under the Loan Documents or (b) a material
adverse effect on the rights or remedies of the Bank under the Loan Documents.
 
“Material Domestic Subsidiary” means any Subsidiary of the Borrower which (a) is
organized under the laws of the United States, any state thereof or the District
of Columbia and (b) together with its Subsidiaries, (i) owns more than twenty
percent
 


 
9

--------------------------------------------------------------------------------

 


(20%) of Consolidated Total Assets or (ii) accounts for more than twenty percent
(20%) of Consolidated EBITDA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Moody’s Rating” means the rating ascribed by Moody’s to the Borrower’s
unsecured, non credit-enhanced long-term debt for borrowed money (whether senior
or subordinated).
 
“Multiemployer Plan” shall mean a Multiemployer plan within the meaning of
Section 4001(a) (3) of ERISA to which the Borrower or any ERISA Affiliate is
making, has made, is accruing or has accrued an obligation to make,
contributions within the preceding six years.
 
“Non-Extension Date” has the meaning assigned thereto in Section 3.07(a).
 
“Obligations” means all Letter of Credit Obligations and other indebtedness,
advances, Debts, liabilities, obligations, covenants and duties owing by the
Borrower or any Subsidiary to the Bank, any Lending Office or any other Person
required to be paid or indemnified by the Borrower or any Subsidiary under any
Loan Document, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, arising under this
Agreement or under any other Loan Document, whether arising under, out of, or in
connection with, any checks, notes, drafts, bills of exchange, acceptances,
orders, instruments of guarantee and indemnity or other instruments for the
payment of money, or in any other manner  and also including any other document
made, delivered or given in connection therewith, and each other obligation and
liability, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, of the Borrower or any Subsidiary to
the Bank or any other Lending Office arising under any Loan Document, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Bank, including, without limitation, allocated costs of staff
counsel) or otherwise, whether or not for the payment of money, whether arising
by reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.
 
“Outstanding Letters of Credit” has the meaning assigned thereto in the Preamble
to this Agreement.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
 
“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Borrower or any of its ERISA Affiliates.
 


 
10

--------------------------------------------------------------------------------

 


“Permitted Assignee” has the meaning assigned thereto in Section 11.07.
 
“Person” means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.
 
“Reimbursement Obligation” means in respect of any Letter of Credit at any date
of determination, the aggregate amount of all drawings under such Letter of
Credit honored by the issuing Lending Office and not theretofore reimbursed by
the Borrower or by the Guarantors.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, attorneys,
advisors and other authorized representatives of such Person and such Person’s
Affiliates.
 
“Replacement Issuing Bank” shall have the meaning assigned thereto in Section
3.10(a).
 
“Reportable Event” shall have the meaning attributed thereto in Section 4043 of
ERISA but shall not include any event for which the 30-day notice requirement in
Section 4043 of ERISA has been waived under regulations of the PBGC.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Borrower, or any other officer having
substantially the same authority and responsibility.
 
“Restricted Subsidiary” means:
 
(i)           any Subsidiary of the Borrower at the date of this Agreement other
than a Subsidiary designated as an Unrestricted Subsidiary in Schedule 6.06;
 
(ii)          any Material Domestic Subsidiary of the Borrower;
 
(iii)         any Subsidiary of the Borrower that is a Guarantor;
 
(iv)         any Subsidiary of the Borrower that owns, directly or indirectly,
any of the capital stock of any Guarantor; and
 
(v)          any Person that becomes a Subsidiary of the Borrower after the date
hereof unless, prior to such Person becoming a Subsidiary, a Responsible Officer
designates such Subsidiary as an Unrestricted Subsidiary, in accordance with the
following paragraph.
 


 
11

--------------------------------------------------------------------------------

 


A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, or any Subsidiary that owns, directly or
indirectly, any of the capital stock of any Guarantor) may be designated by a
Responsible Officer as an Unrestricted Subsidiary by written notice to the Bank,
but only if (a) the Subsidiary owns no shares, directly or indirectly, of
capital stock of the Borrower or any Restricted Subsidiary and (b) immediately
after such designation, the Leverage Ratio is not greater than 0.60 to 1.00 and
the Interest Coverage Ratio is at least 3.00 to 1.00.  An Unrestricted
Subsidiary may be designated by a Responsible Officer as a Restricted Subsidiary
by written notice to the Bank, but only if immediately after such designation
(x) the Borrower shall be in compliance with Section 5.02(b) and (c) and (y) the
Leverage Ratio is not greater than 0.60 to 1.00 and the Interest Coverage Ratio
is at least 3.00 to 1.00.
 
“Revolving Letter of Credit” shall have the meaning assigned thereto in Section
3.07(b).
 
“Sale and Leaseback Transaction” means the sale by the Borrower or a Restricted
Subsidiary to any Person (other than the Borrower) of any property or asset and,
as part of the same transaction or series of transactions, the leasing as lessee
by the Borrower or any Restricted Subsidiary of the same or another property or
asset which it intends to use for substantially the same purpose.
 
“S&P” means Standard & Poor’s Ratings Group, as division of The McGraw Hill
Companies, Inc.
 
“S&P Rating” means the rating ascribed by S&P to the Borrower’s unsecured, non
credit-enhanced long-term debt for borrowed money (whether senior or
subordinated).
 
“SELOC Facility” has the meaning assigned thereto in the Preamble to this
Agreement.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts  of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.
 


 
12

--------------------------------------------------------------------------------

 


“Support Obligation” means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to supply funds
to or in any manner invest in such other Person (unless such investment is
expected to constitute a permitted investment under Section 8.10).
 
“Taxes” has the meaning assigned thereto in Section 4.01(a).
 
“Termination Date” has the meaning assigned thereto in Section 2.01.
 
“UCP” means the “Uniform Customs and Practice for Documentary Credits (2007
Revision)” published by the International Chamber of Commerce (or such later
version thereof as may be in effect at the time of issuance).
 
“United States” and “U.S.” each means the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
 
“Withholding Taxes” has the meaning assigned thereto in Section 4.01(a).
 
1.02  Accounting Principles.  Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Bank hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis.  All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements delivered pursuant to
Section 7.10 consistent with the annual audited financial statements referenced
in Section 6.07); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Bank shall so object in writing within 60 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Bank as to which no such objection shall have been made.
 
ARTICLE II
THE FACILITY
 


 
13

--------------------------------------------------------------------------------

 


2.01  Amounts and Terms of Commitment.  Subject to the terms and conditions of
this Agreement, the Issuing Bank agrees to issue Letters of Credit for the
account of the Borrower or, subject to Section 3.01(a), its Restricted
Subsidiaries from time to time from the date hereof until the third anniversary
of the date hereof, or until such earlier date on which the Bank terminates the
Commitment pursuant to Section 10.02(a) or the Borrower terminates the
Commitment pursuant to Section 2.02(b)  (the “Termination Date”), provided that
the aggregate Letter of Credit Obligations (after giving effect to any requested
Letters of Credit) shall not at any time exceed the Commitment.
 
2.02  Termination or Reduction of the Commitment
 
(a)  Unless previously terminated, the Commitment shall automatically terminate
at 5:00 p.m. New York City time on the third anniversary of the date hereof.
 
(b)  The Borrower may, upon not less than three (3) Business Days’ prior notice
to the Bank (i) subject to Section 2.03, terminate the Commitment, or (ii)
permanently reduce the Commitment to an amount not less than the Dollar
Equivalent of the amount of the Letter of Credit Obligations outstanding at the
effective date of such reduction, provided that (x) each reduction of the
Commitment pursuant to this Section shall be an amount that is $5,000,000 or a
larger multiple of $1,000,000, and (y) the Borrower may not so reduce the
Commitment if, after giving effect thereto, the total of Letter of Credit
Obligations would exceed the Commitment.  Any termination or reduction of the
Commitment shall be permanent.  If the Commitment is terminated in its entirety
under this Section 2.02(b), all accrued and unpaid Commitment Fees and Letter of
Credit Fees to, but not including, the effective date of such termination shall
be payable on the effective date of such termination without any premium or
penalty.
 
2.03  Cash Collateral.
 
(a)  If any Letters of Credit would remain outstanding after the effective date
of any termination of the Commitment, in addition to satisfaction of all other
applicable terms and conditions of this Agreement, the Borrower shall, upon
written request of the Issuing Bank, deposit with and pledge to the Issuing Bank
cash in an amount equal to the total of Letter of Credit Obligations at the
effective date of such termination, or arrange for the issuance of a letter of
credit for the benefit of and acceptable to the Issuing Bank in its sole
discretion.  Any such cash deposit or letter of credit shall be in Dollars
unless, with respect to any such Letter of Credit that is denominated in an
Approved Currency other than Dollars, the Issuing Bank requests that such cash
deposit or letter of credit be the Dollar Equivalent of the related Letter of
Credit Obligations.
 
(b)  If the Letter of Credit Obligations exceed the Commitment by more than
$750,000 on any date (after giving effect to any reduction of the Commitment
scheduled to take place on such date and to any payment or prepayment on such
date of Reimbursement Obligations) for any reason and such excess continues for
more than three (3) Business Days, upon written request of the Issuing Bank the
Borrower shall promptly, but in any event not later than two (2) Business Days
after such written
 


 
14

--------------------------------------------------------------------------------

 


request, deposit with and pledge to the Issuing Bank in Dollars cash, or arrange
for the issuance of a letter of credit denominated in Dollars for the benefit of
and acceptable to the Issuing Bank in its sole discretion, in an amount equal to
such excess.
 
2.04  Fees.
 
(a)  Letter of Credit Fees.
 
(i)  The Borrower shall pay to the Issuing Bank in Dollars or Dollar Equivalents
a letter of credit fee (the “Letter of Credit Fee”) on each Letter of Credit
issued by the Issuing Bank for the account of the Borrower in an amount equal to
the Applicable Percentage per annum on the face amount of each such Letter of
Credit.  Such Letter of Credit Fee shall accrue from the date of issuance of
each Letter of Credit (with such issuance date being deemed to be the Effective
Date in the case of the Outstanding Letters of Credit that are to be continued
hereunder as Letters of Credit) until its expiration date, taking into account
any extensions of the expiration date beyond the initial expiration date.  Such
fee shall be payable quarterly in arrears on the last day of each calendar
quarter and on the date each Letter of Credit expires or is fully drawn.
 
(ii)  In addition to the Letter of Credit Fees due the Issuing Bank hereunder,
the Borrower shall pay to any  Lending Office issuing a Letter of Credit any
standard amendment, negotiation or other fees  as such Lending Office may
request at the time such Letter of Credit is issued or amended.
 
(b)  Commitment Fee.  The Borrower shall pay to the Bank in Dollars a commitment
fee (the “Commitment Fee”), payable quarterly in arrears on the last day of each
calendar quarter, commencing with the first calendar quarter ending after the
Effective Date, in an amount equal to the Applicable Percentage multiplied by
the excess of (i) the Commitment at the time over (ii) the aggregate Letter of
Credit Obligations from time to time.
 
2.05  Computation of Fees and Interest.
 
(a)  All computations of fees and interest under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed.  Fees and interest shall
accrue during each period during which such fees or interest are computed from
and including the first day thereof to but excluding the last day thereof.
 
(b)  Each determination of an interest rate by the Bank pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower in
the absence of manifest error.
 
2.06  Payments by the Borrower.
 
(a)  All payments (including prepayments) to be made by the Borrower on account
of Obligations shall be made without set-off or counterclaim and shall, except
as
 


 
15

--------------------------------------------------------------------------------

 


otherwise expressly provided in this Agreement, be made to the relevant Lending
Office, in Dollar Equivalents and in immediately available funds, no later than
12:00 noon (local time) unless otherwise agreed, on the date specified
herein.  Any payment which is received by a Lending Office later than 12:00 noon
(local time) shall be deemed to have been received on the immediately succeeding
Business Day and any applicable fee or interest shall continue to accrue.
 
(b)  Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of fees or interest, as the case may be.
 
ARTICLE III
LETTERS OF CREDIT
 
3.01  General.
 
(a)  Subject to the terms and conditions set forth herein, the Borrower may from
time to time request the Issuing Bank to issue Letters of Credit denominated in
Dollars or any other Approved Currency for its own account in such form as is
acceptable to the Issuing Bank in its reasonable determination.  A Letter of
Credit may state that is it issued for the account of any Restricted Subsidiary
of the Borrower without prejudice to the agreement herein between the Borrower
and the Bank that the Borrower shall be the account party for all Letters of
Credit and shall have the obligations with respect thereto provided by this
Agreement.
 
(b)  Prior to the Effective Date, the Outstanding Letters of Credit set forth on
Schedule 3.01(b) hereto are outstanding under the SELOC Facility. All such
Outstanding Letters of Credit shall be deemed to become outstanding Letters of
Credit hereunder upon the Effective Date.
 
3.02  Terms of the Letters of Credit.
 
(a)  Each Letter of Credit shall expire at or prior to the close of business on
the earliest of (i) the date twelve (12) months after the date of the issuance
of such Letter of Credit (or, in the case of any extension of the expiration
date of an Evergreen Letter of Credit, twelve (12) months after the then-current
expiration date of such Evergreen Letter of Credit, so long as the Non-Extension
Date for such Evergreen Letter of Credit occurs within three (3) months of such
then-current expiration date), (ii) the date that is five (5) Business Days
prior to the Termination Date and (iii) its stated expiration date (including
any extension thereof in accordance with this Agreement).
 
(b)  A Letter of Credit shall be issued, amended, renewed or extended, or the
amount thereof increased or reinstated, only if (and upon issuance, amendment,
renewal or extension, or increase or reinstatement of the amount, of each Letter
of Credit the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal, extension, increase or
reinstatement, the sum of the Letter
 


 
16

--------------------------------------------------------------------------------

 


of Credit Obligations does not exceed the Commitment.  The original face amount
of each Letter of Credit shall be at least $50,000.
 
3.03  Procedure for Issuance of the Letters of Credit.
 
(a)  Each Letter of Credit (other than the Outstanding Letters of Credit) to be
issued after the Effective Date shall be issued upon the request of the Borrower
received by the Issuing Bank and any other relevant Lending Office not later
than 12:00 noon (local time), three (3) Business Days prior to the requested
date of issuance.
 
(b)  Each request for issuance of a Letter of Credit (other than the Outstanding
Letters of Credit) shall be made in writing sent by fax or by electronic mail in
accordance with Section 11.02(d) and confirmed by delivery of the original
executed letter of credit application and agreement, in the Issuing Bank’s
standard form or a similar form if the relevant Lending Office uses a different
form (each, an “L/C Application”), not later than one (1) Business Day
thereafter.  Each request for issuance of a Letter of Credit and each L/C
Application shall specify, among other things:  (i) the proposed date of
issuance (which shall be a Business Day); (ii) the face amount of the Letter of
Credit; (iii) the date of expiration of the Letter of Credit; (iv) the name and
address of the beneficiary thereof; (v) the documents to be presented by the
beneficiary of the Letter of Credit in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by the beneficiary in case of any
drawing thereunder; and (vii) whether the requested Letter of Credit is to be
denominated in Dollars or another Approved Currency.
 
(c)  Any request for an amendment to any previously-issued Letter of Credit
shall be received by the  Lending Office which issued the Letter of Credit not
later than 12:00 noon (local time), unless otherwise agreed by the Lending
Office, two (2) Business Days prior to the date of the proposed amendment in
writing by fax or by electronic mail in accordance with Section 11.02(d).  Each
written request for an amendment to a previously-issued Letter of Credit made by
fax or by electronic mail in accordance with Section 11.02(d) shall be in the
form of the relevant L/C Application signed by the Borrower and shall not
request an extension beyond the Termination Date.  Amendments and extensions
shall be at the sole discretion of the Lending Office which issued the Letter of
Credit.
 
(d)  Notwithstanding any provision of any L/C Application to the contrary, in
the event of any conflict between the terms of any such L/C Application and the
terms of this Agreement, the terms of this Agreement shall control with respect
to payment obligations, events of default, representations and warranties, and
covenants, except that such L/C Application may provide for further warranties
relating specifically to the transaction or affairs underlying such Letter of
Credit.
 
3.04  Drawings and Reimbursements.  The Borrower hereby unconditionally and
irrevocably agrees to reimburse the relevant Lending Office for each L/C
Disbursement made by such Lending Office under any Letter of Credit issued for
the account of the Borrower; such Reimbursement Obligation shall be due and
payable seven (7) Business Days after the date the
 


 
17

--------------------------------------------------------------------------------

 


relevant Lending Office makes such L/C Disbursement, and shall bear interest,
payable upon demand, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Borrower pays such
Reimbursement Obligation, at the rate per annum equal to the Base Rate for each
such day; provided that if the Borrower fails to pay such Reimbursement
Obligation on the earlier of (i) the seventh Business Day following the date
that such L/C Disbursement is made, and (ii) the Termination Date, the Borrower
shall thereafter pay interest on such unpaid Reimbursement Obligation at the
rate per annum equal to the Base Rate plus two percent (2%) for each such day.
 
3.05  Reimbursement Obligations Absolute.  The obligations of the Borrower to
reimburse the Lending Office for L/C Disbursements made by such Lending Office
under any Letter of Credit honoring a demand for payment by the beneficiary
thereunder shall be irrevocable, absolute and unconditional under any and all
circumstances, including the following circumstances:
 
(a)  any lack of validity or enforceability of this Agreement, any Letter of
Credit, any L/C Application or any other agreement or instrument relating
thereto (collectively, the “L/C Related Documents”);
 
(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to or departure from
all or any of the L/C Related Documents;
 
(c)  the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, any Lending Office or any other
Person, whether in connection with this Agreement, the transactions contemplated
by the L/C Related Documents or any unrelated transaction;
 
(d)  any draft, certificate, statement or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
other than if such payment resulted from the  gross negligence or willful
misconduct of the relevant Lending Office;
 
(e)  payment by the relevant Lending Office under any Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
the Letter of Credit other than if such payment resulted from the gross
negligence or willful misconduct of the relevant Lending Office;
 
(f)  any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the obligations of the Borrower in respect of any
Letter of Credit; or
 
(g)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a
 
 
18

--------------------------------------------------------------------------------

 
 
 

  defense available to, or a discharge of, the Borrower or any account party,
other than a circumstance constituting gross negligence or willful misconduct on
the part of the relevant Lending Office.

 
Neither the Issuing Bank nor any of its Related Parties shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower or its Restricted Subsidiaries to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Borrower or its Restricted Subsidiaries that are caused by the
Issuing Bank’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that:
 
(x)           the Issuing Bank may accept documents that appear on their face to
be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(y)           the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
 
(z)           this sentence shall establish the standard of care to be exercised
by the Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).
 
3.06  Disbursement Procedures.  The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under any Letter of Credit.  The Issuing Bank shall promptly
after such examination notify the Borrower by telephone (confirmed by fax or by
electronic mail in accordance with Section 11.02(d)) of such demand for payment
and whether the Issuing Bank has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
with respect to any such L/C Disbursement.
 


 
19

--------------------------------------------------------------------------------

 


3.07  Evergreen Letters of Credit; Revolving Letters of Credit.
 
(a)  If the Borrower so requests in connection with the proposed issuance of a
Letter of Credit, the Issuing Bank agrees, subject to the terms and conditions
hereof, to issue a Letter of Credit that has automatic renewal provisions (each,
an “Evergreen Letter of Credit”); provided that any such Evergreen Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once
during the term thereof (commencing with the date of issuance of such Letter of
Credit) by giving prior written notice to the beneficiary thereof and the
Borrower not later than a specified date to be agreed upon at the time such
Letter of Credit is issued, which shall occur and be effective on a date (the
“Non-Extension Date”) falling no earlier than three (3) months prior to the
stated expiration date of such Evergreen Letter of Credit.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any renewal of an Evergreen Letter of
Credit; provided, however, that the Issuing Bank shall not be required to permit
any renewal of an Evergreen Letter of Credit if (i) the Issuing Bank has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof or (ii) it has determined that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied.
 
(b)  If the Borrower so requests in connection with the proposed issuance of a
Letter of Credit, the Issuing Bank agrees, subject to the terms and conditions
hereof, to issue a Letter of Credit that has automatic provisions for the
increase or reinstatement of the face amount of such Letter of Credit (each, a
“Revolving Letter of Credit”); provided that any such Revolving Letter of Credit
must permit the Issuing Bank to prevent each such increase or reinstatement by
giving prior written notice to the beneficiary and the Borrower thereof not
later than a date to be agreed upon at the time such Letter of Credit is issued,
which shall occur and be effective on a date falling no earlier than two (2)
Business Days prior to such increase or reinstatement.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any increase or reinstatement of a
Revolving Letter of Credit; provided, however, that the Issuing Bank shall not
be required to permit any such increase or reinstatement of a Revolving Letter
of Credit if (i) the Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its increased or
reinstated amount under the terms hereof or (ii) it has determined that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied.
 
3.08  Additional Limitations.  Notwithstanding anything contained herein to the
contrary:
 
(a)  the Issuing Bank shall not be under any obligation to issue any Letter of
Credit other than the Outstanding Letters of Credit if:
 
(i)  any order, judgment or decree of any Governmental Authority or arbitration
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law or regulation applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
 


 
20

--------------------------------------------------------------------------------

 


Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (in each case, for which the Issuing Bank is not compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it; or
 
(ii)  the issuance of such Letter of Credit would violate any policies of the
Issuing Bank of general application or applicable generally to similar
customers.
 
(b)  The Issuing Bank shall not be under any obligation to amend, renew or
extend, or increase or reinstate the amount of, any Letter of Credit if (i) the
Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended, renewed or extended form or increased or reinstated
amount under the terms hereof, (ii) the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit, or (iii) the
Issuing Bank has determined that one or more applicable conditions contained in
Section 5.02 hereof shall not then be satisfied.
 
3.09  Applicability of ISP and UCP.  The rules of the ISP shall apply to each
Letter of Credit unless, when a Letter of Credit is issued, the Issuing Bank
elects to have the rules of the UCP apply or unless otherwise expressly agreed
by the Issuing Bank and the Borrower (including any such agreement applicable to
an Outstanding Letter of Credit).  To the extent not inconsistent with the
foregoing, each Letter of Credit shall also be subject to the New York Uniform
Commercial Code as in effect from time to time.
 
3.10  Downgrade Event.  If the long term senior credit rating of the Issuing
Bank is reduced below “A” by S&P or “A2” by Moody’s, then, at the request of the
Borrower, the Issuing Bank shall use its commercially reasonable efforts to take
one of the following actions (at its option):
 
(a)  arrange for a replacement Issuing Bank (the “Replacement Issuing Bank”) on
terms and conditions reasonably acceptable to the Borrower, or
 
(b)  arrange for another bank (the “Fronting Bank”) to confirm Letters of Credit
issued by the Issuing Bank or to issue letters of credit to the Borrower’s, or
its Restricted Subsidiaries’, beneficiaries with support of a back-to-back
Letter of Credit issued by the Issuing Bank, on terms and conditions reasonably
acceptable to the Borrower.
 
The Borrower will use its commercially reasonable efforts to assist the Issuing
Bank to identify a Replacement Issuing Bank or a Fronting Bank and to obtain its
agreement to act in such capacity.  Any Replacement Issuing Bank shall be
subject to the approval of the Borrower unless such Replacement Issuing Bank
shall have a rating of “A” or higher by S&P or “A2” or higher by Moody’s.
 


 
21

--------------------------------------------------------------------------------

 


ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
 
4.01  Taxes.
 
(a)  Payments made hereunder and under any instrument executed hereunder shall
be made free and clear of, and without deduction for, any and all present or
future taxes, levies, imposts, duties, deductions, withholding and similar
charges (“Taxes”) excluding, in the case of each Issuing Bank, each Lending
Office, each Replacement Bank, each Fronting Bank and each Permitted Assignee,
Taxes (including franchise or receipts taxes) imposed on or in respect of its
net income, capital, or receipts, by the jurisdiction (or any political
subdivision thereof) under the laws of which such Issuing Bank, Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee (as the case may be) (A)
is organized, (B) has its principal place of business, or (C) is, through an
office or other fixed place of business, deemed to be doing business or
maintaining a permanent establishment under any applicable income tax treaty
(such non-excluded Taxes being “Withholding Taxes”).  If the Borrower shall be
required by law to deduct any Withholding Taxes from or in respect of any sum
payable hereunder or under any instrument executed hereunder, the Borrower:
 
(i)  shall pay to each Issuing Bank, Lending Office, Replacement Bank, Fronting
Bank or Permitted Assignee an additional amount so that the net amount received
and retained by such Issuing Bank, Lending Office, Replacement Bank, Fronting
Bank or Permitted Assignee after taking into account such Withholding Taxes (and
any additional Withholding Taxes payable on account of any additional payment
called for by this sentence) will equal the full amount which would have been
received and retained by such Issuing Bank, Lending Office, Replacement Bank,
Fronting Bank or Permitted Assignee as if no such Withholding Taxes been paid,
deducted, or withheld;
 
(ii)  shall make such deductions; and
 
(iii)  shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law.
 
(b)  The Borrower will furnish each Issuing Bank, Lending Office, Replacement
Bank, Fronting Bank or Permitted Assignee original Withholding Tax receipts,
notarized copies of Withholding Tax receipts or such other appropriate
documentation as will prove payment of tax in a court of law applying U.S.
Federal Rules of Evidence for all Taxes paid by the Borrower pursuant to Section
4.01(a).  The Borrower will deliver such receipts within a reasonable period
after payment of any Withholding Taxes, but in no event later than 60 days after
the due date for the related Withholding Tax.
 
(c)  If an Issuing Bank, Lending Office, Replacement Bank, Fronting Bank or
Permitted Assignee is entitled to a refund or credit of Withholding Tax, it
shall use reasonable efforts to pursue such refund (and interest with respect
thereto), and if it
 


 
22

--------------------------------------------------------------------------------

 


receives such refund or credit, shall pay to the Borrower the amount of the
refund or credit (and interest with respect thereto) actually received.
 
(d)  Each Issuing Bank, Lending Office, Replacement Bank, Fronting Bank or
Permitted Assignee shall use reasonable efforts (consistent with its internal
policies, and legal and regulatory restrictions) to change the jurisdiction of
its relevant Lending Office if such change would avoid or reduce any Withholding
Tax; provided that no such change of jurisdiction shall be made if, in the
reasonable judgment of such Issuing Bank, Lending Office, Fronting Bank,
Replacement Bank or Permitted Assignee, such change would be disadvantageous to
such Issuing Bank, Lending Office, Fronting Bank, Replacement Bank or Permitted
Assignee, as the case may be.
 
(e)  The Issuing Bank shall deliver to the  Borrower, within 30 days after the
execution of this Agreement (unless theretofore so delivered) and, in the case
of any other Issuing Bank or Lending Office, Replacement Bank, Fronting Bank or
Permitted Assignee, prior to such Person becoming an Issuing Bank, Lending
Office, Replacement Bank, Fronting Bank or Permitted Assignee, as the case may
be, as may be reasonably required from time to time by applicable law or
regulation, United States Internal Revenue Service Forms W-8BEN and/or W-8EC1
(or successor Forms) or such other form, if any, as from time to time may permit
the Borrower to demonstrate that payments made by the  Borrower to such Issuing
Bank, Lending Office, Replacement Bank, Fronting Bank or Permitted
Assignee  under this Agreement either are exempt from United States Federal
Withholding Taxes or are payable at a reduced rate (if any) specified in any
applicable tax treaty or convention.  If any Issuing Bank, Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee fails to provide the forms
required by this Section 4.01(e), the Borrower shall, notwithstanding anything
in this Section 4.01 to the contrary, withhold amounts required to be withheld
by the applicable law from any payments to any such Issuing Bank, Lending
Office, Replacement Bank, Fronting Bank or Permitted Assignee at the applicable
statutory rate, and the Borrower shall not be required to pay additional amounts
pursuant to Section 4.01 to or indemnify any such Issuing Bank, Lending Office,
Replacement Bank, Fronting Bank or Permitted Assignee pursuant to this Agreement
with respect to amounts so withheld.
 
4.02  Illegality.  If the Issuing Bank shall determine that the introduction of
any Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for the Issuing Bank or any other relevant Lending Office to issue Letters of
Credit, then, on notice thereof by the Issuing Bank to the Borrower, the
obligation of the Issuing Bank to issue Letters of Credit, as the case may be,
shall be suspended until the Issuing Bank shall have notified the Borrower that
the circumstances giving rise to such determination no longer exist.  The
Issuing Bank shall immediately notify the Borrower of any such event.
 


 
23

--------------------------------------------------------------------------------

 


4.03  Increased Costs and Reduction of Return.
 
(a)  If the Issuing Bank shall determine that, due to either (i) the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof or (ii) the compliance with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Issuing Bank or any Lending Office of agreeing to issue or issuing
or maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, upon written request therefor by the Issuing Bank, pay
to the Issuing Bank additional amounts as are sufficient to compensate the
Issuing Bank or such Lending Office for such increased costs.
 
(b)  If the Issuing Bank shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Issuing Bank
(or other relevant Lending Office) or any corporation controlling the Issuing
Bank, with any Capital Adequacy Regulation affects or would affect the amount of
capital required or expected to be maintained by the Issuing Bank, any Lending
Office or any corporation controlling the Issuing Bank and (taking into
consideration the Issuing Bank’s and such controlling corporation’s policies
with respect to capital adequacy and the Issuing Bank’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of Letters of Credit issued or maintained by the Issuing Bank under
this Agreement, then, upon written request of the Issuing Bank, the Borrower
shall immediately pay to the Issuing Bank or the relevant Lending Office, from
time to time as specified by the Issuing Bank, additional amounts sufficient to
compensate the Issuing Bank or such Lending Office for such increase.
 
(c)  The Issuing Bank will notify the Borrower of any event occurring after the
date hereof which will entitle the Issuing Bank or any Lending Office to
compensation from the Borrower pursuant to this Section 4.03 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation.  If the
Issuing Bank requests compensation under this Section 4.03, the Borrower may, by
notice to the Issuing Bank, require that the Issuing Bank furnish to the
Borrower a statement setting forth the basis for requesting such compensation
and the method for determining the amount thereof.
 
4.04  Certificate of the Issuing Bank.  If claiming reimbursement or
compensation pursuant to this Article IV, the Issuing Bank shall deliver to the
Borrower a certificate setting forth in reasonable detail the amount payable to
the Issuing Bank or any relevant Lending Office hereunder, and such certificate
shall be conclusive and binding on the Borrower in the absence of manifest
error.
 


 
24

--------------------------------------------------------------------------------

 


4.05  Survival.  The agreements and obligations of the Borrower in this Article
IV shall survive the payment of all other Obligations.
 
ARTICLE V
CONDITIONS PRECEDENT
 
5.01  Conditions to Effectiveness of this Agreement.  The effectiveness of this
Agreement and the obligation of the Issuing Bank to issue any Letter of Credit
is subject to the satisfaction of the following conditions precedent on or
before the Effective Date:
 
(a)  Receipt of Documents.  The Bank shall have received on or before the
Effective Date all of the following, in form and substance reasonably
satisfactory to the Bank and its counsel:
 
(i)  Letter of Credit Agreement.  This Agreement, duly executed and delivered by
each Credit Party;
 
(ii)  Resolutions; Incumbency.
 
(A)  Copies of the resolutions of the board of directors of each Credit Party
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to be delivered by it hereunder,
certified as of the Effective Date by the Secretary or an Assistant Secretary of
such Credit Party; and
 
(B)  A certificate of the Secretary or Assistant Secretary of each Credit Party
as of the Effective Date certifying the names and true signatures of the
officers of such Credit Party authorized to execute and deliver this Agreement
and all other Loan Documents to be delivered by it hereunder.
 
(iii)  Financial Statements.  A copy of the audited and unaudited financial
statements of the Borrower and its Subsidiaries referred to in Section 6.07,
accompanied by a copy of the related auditor’s report, in the case of the
audited financial statements, and a certificate of a Responsible Officer, in the
case of the unaudited financial statements.
 
(iv)  Certificate.  A certificate signed by a Responsible Officer, dated as of
the Effective Date, certifying as to the matters set forth in Section 5.01(b)
below.
 
(v)  Legal Opinions.  Opinions in form and substance reasonably satisfactory to
the Bank of the general counsel of the Borrower (and in such capacity, acting as
counsel for the Credit Parties) and, as to matters of New York law, of Hunton &
Williams LLP.
 
(b)  No Default, etc.  As of the Effective Date:
 
(i)  no Default or Event of Default exists;
 


 
25

--------------------------------------------------------------------------------

 


(ii)  the representations and warranties in Article VI (other than in the case
of the Outstanding Letters of Credit to be deemed issued hereunder, the last
clause of Section 6.07(b) relating to the occurrence of a material adverse
change) are true and correct in all material respects on and as of such date, as
though made on and as of such date; and
 
(iii)  since March 31, 2008, there has occurred no event or circumstance that
could reasonably be expected to result in a Material Adverse Effect.
 
(c)  SELOC Facility.  The Bank shall have received notification of the
Borrower’s election to terminate the SELOC Facility.
 
(d)  Payment of Costs and Fees. The Borrower shall have paid all reasonable
out-of-pocket costs, accrued and unpaid fees and expenses incurred by the Bank,
to the extent due and payable on the Effective Date, including the reasonable
fees and expenses of outside counsel to the Bank.
 
5.02  Conditions to Subsequent Issuances.  The obligation of the Issuing Bank to
issue, amend, renew or extend, or increase or reinstate the amount of, any
Letter of Credit after the Effective Date is subject to the satisfaction of the
following conditions precedent on the date of the relevant extension of credit:
 
(a)  Request for Letter of Credit.  The Issuing Bank shall have received a
request and an L/C Application in accordance with Section 3.03;
 
(b)  Continuation of Representations and Warranties.  The representations and
warranties contained in Article VI (other than, after the Effective Date, the
last clause of Section 6.07(b) relating to the occurrence of a material adverse
change) shall be true and correct in all material respects on and as of the date
of such extension of credit with the same effect as if made on and as of such
date, except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct in all material
respects as of such earlier date;
 
(c)  No Existing Default.  No Default or Event of Default shall exist on the
date of such request or immediately after giving effect to the requested
issuance, amendment, renewal, extension, increase or reinstatement of such
Letter of Credit, and without limiting the generality of the foregoing, no
Reimbursement Obligation shall be outstanding and unpaid.
 
Each request for the issuance, amendment, renewal, extension, increase or
reinstatement of a Letter of Credit shall constitute a representation and
warranty by the Borrower that, as of the date of such request and immediately
after giving effect to such issuance, amendment, renewal, extension, increase or
reinstatement of such Letter of Credit, the conditions in this Section 5.02 have
been satisfied and, without limiting the generality of the foregoing, no
Reimbursement Obligation shall be outstanding and unpaid.
 


 
26

--------------------------------------------------------------------------------

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Each Credit Party (or, as specifically provided below, the Borrower only),
represents and warrants to the Bank, as follows:
 
6.01  Corporate Existence.  (a) Such Credit Party and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation; (b) such Credit Party and each of its
Restricted Subsidiaries (i) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect.  Such Credit Party has the corporate power to execute and
deliver and to perform its obligations under the Loan Documents to which it is
party.
 
6.02  Non-Contravention.  The execution, delivery and performance by such Credit
Party of the Loan Documents to which it is party have been duly authorized by
all necessary corporate action and do not and will not (i) require any consent
or approval of the shareholders of such Credit Party, (ii) violate any provision
of any law, rule, regulation (including, without limitation, Regulation T, U or
X of the Federal Reserve Board), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Credit
Party or of the charter or by-laws of such Credit Party, (iii) result in a
breach of or constitute a default under any agreement or instrument to which
such Credit Party is a party or by which it is bound, which breach or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (iv) result in the creation of a Lien of any nature
upon or with respect to any of the properties now owned or hereafter acquired by
such Credit Party; and such Credit Party is not in default under any such order,
writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease, or instrument or in default under any such law,
rule, or regulation, which default would have a Material Adverse Effect.
 
6.03  No Consent.  No authorization, consent, approval, license, exemption of,
or filing or registration with, or any other action in respect of any
Governmental Authority is or will be necessary for the valid execution, delivery
or performance by such Credit Party of the Loan Documents to which it is party.
 
6.04  Binding Obligations.  Each of the Loan Documents to which such Credit
Party is party constitute legal, valid, and binding obligations of such Credit
Party enforceable against such Credit Party in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
 
6.05  Title to Properties.  Such Credit Party and each of its Restricted
Subsidiaries has good and marketable title to all of the material assets and
properties purported to be owned by it, free and clear of all Liens except those
permitted by this Agreement.
 


 
27

--------------------------------------------------------------------------------

 


6.06  Subsidiaries.  As of the Effective Date, each Subsidiary listed on
Schedule 6.06 is a Subsidiary of the Borrower, and all of such Subsidiaries’
shares which are owned, directly or indirectly, by the Borrower have been duly
authorized and validly issued, are fully paid and nonassessable and are free and
clear of any Lien except Liens of the type described in Section 8.02(b) hereof.
 
6.07  Financial Statements.  The Borrower hereby represents and warrants that:
 
(a)  The consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2007, and the related consolidated statements of operations,
shareholders’ equity and cash flows for the year then ended, certified by KPMG
LLP, independent public accountants, copies of which have been delivered to the
Bank, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of their operations for the year then ended, all prepared
in accordance with GAAP applied on a consistent basis.
 
(b)  The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2008, the related unaudited consolidated statement
of operations of the Borrower and its Subsidiaries for the fiscal quarter then
ended, and the related unaudited consolidated statement of cash flows of the
Borrower and its Subsidiaries for the fiscal quarter then ended, copies of which
have been delivered to the Bank, fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date and their consolidated results of operations for the quarter then ended,
all prepared in accordance with GAAP (except for the omission of notes and
subject to year-end adjustments) applied on a consistent basis; and there has
been no material adverse change in such condition or operations since March 31,
2008.
 
6.08  Litigation; Observance of Agreements, Statutes and Orders.
 
(a)  There are no actions, suits, arbitrations or other proceedings pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower,
any of its Restricted Subsidiaries or the properties of the Borrower or any of
its Restricted Subsidiaries before any Governmental Authority or arbitrator that
would have a Material Adverse Effect, and neither the Borrower nor any of its
Restricted Subsidiaries is in default (in any respect which would have a
Material Adverse Effect) with respect to any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect and
applicable to the Borrower or any of its Restricted Subsidiaries.
 
(b)  Neither the Borrower nor any Restricted Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
6.09  Taxes.  The Borrower and its Restricted Subsidiaries have filed all
material tax returns (federal, state, and local) required to be filed and paid
all taxes shown thereon to be due,
 


 
28

--------------------------------------------------------------------------------

 


including interest and penalties, or provided adequate reserves, in accordance
with GAAP, for the payment thereof.
 
6.10  ERISA.  Each Pension Plan has complied with and has been administered in
all material respects in accordance with the applicable provisions of ERISA and
the Code.  No Pension Plan has terminated under circumstances giving rise to
liability of the Borrower of any ERISA Affiliate to the PBGC under Section 4062,
4063 or 4064 of ERISA, which liability remains unpaid in whole or in part, and
no lien under Section 4068 of ERISA exists with respect to the assets of the
Borrower.  No Reportable Event has occurred with respect to any Pension Plan,
except for Reportable Events previously disclosed in writing to the Bank that
would not have a Material Adverse Effect.  No accumulated funding deficiency
within the meaning of Section 302 of ERISA or Section 412 of the Code (whether
or not waived) exists with respect to any Pension Plan, nor does any lien under
Section 302 of ERISA or Section 412 of the Code exist with respect to any
Pension Plan.
 
Neither the Borrower nor any ERISA Affiliate has completely or partially
withdrawn from any one or more Multiemployer Plans under circumstances which
would give rise to withdrawal liability which, in the aggregate, could have a
Material Adverse Effect and which has not been fully paid as of the date
hereof.  Neither the Borrower nor any ERISA Affiliate has received notice that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
terminated under Title IV of ERISA, nor, to the best knowledge of the Borrower,
is any such reorganization, insolvency or termination reasonably likely to
occur, where such reorganization, insolvency or termination has resulted or can
reasonably be expected to result in an increase in the contributions required to
be made to such Multiemployer Plan in an amount that would have a Material
Adverse Effect.  Neither the Borrower nor any ERISA Affiliate has failed to make
any contribution to a Multiemployer Plan which is required under ERISA or an
applicable collective bargaining agreement in an amount which is material in the
aggregate (except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal).
 
6.11  No Default.  No Default and no Event of Default has occurred and is
continuing.
 
6.12  Federal Reserve Regulations.  a)Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
 
(b)  No Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose which entails a
violation of, or which is inconsistent with, the provisions of the Regulations
promulgated by the Federal Reserve Board, including, without limitation,
Regulations T, U or X.
 
6.13  Investment Company Act.  None of the Credit Parties is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
 


 
29

--------------------------------------------------------------------------------

 


6.14  Environmental Matters.  In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws and laws
relating to occupational safety and health on the business, operations and
properties of the Borrower and its Restricted Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up, closure or
restoration of properties presently or previously owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection and occupational health and safety standards imposed by
law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of this review, the Borrower represents and warrants that applicable
Environmental Laws and laws relating to occupational health and safety do not
and would not have a Material Adverse Effect  and it and each of its Restricted
Subsidiaries has obtained and holds all material permits, licenses and approvals
required under Environmental Laws that are necessary for the conduct of its
business and the operation of its facilities, and it has not received any
written notice of any failure to be in compliance with the terms and conditions
of such permits, licenses and approvals, which failure would have a Material
Adverse Effect.
 
6.15  Priority of Debt.  Each Credit Party hereby represents and warrants that
all Debt created under this Agreement for which it is or may be liable ranks
pari passu with all other Debt for borrowed money which such person owes or may
be liable for to any Person other than the Bank.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
Until all of the Obligations have been paid and satisfied in full, all Letters
of Credit have expired or been terminated and the Commitment has expired or been
terminated, unless consent has been obtained in the manner provided for in
Section 11.01, the Borrower will:
 
7.01  Payment of Taxes, etc.  Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful material claims which, if unpaid, might become a lien or
charge upon any properties of the Borrower or any Restricted Subsidiary;
provided, however, that neither the Borrower nor any Restricted Subsidiary shall
be required to pay any such tax, assessment, charge, levy or claim which is
being contested in good faith and by proper proceedings and against which it is
maintaining adequate reserves in accordance with GAAP.
 
7.02  Maintenance of Insurance.  Maintain, and cause each Restricted Subsidiary
to maintain, insurance with responsible and reputable insurance companies or
associations (or, to the extent consistent with prudent business practice,
through its own program of self-insurance) in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Restricted Subsidiary operates.
 


 
30

--------------------------------------------------------------------------------

 


7.03  Preservation of Corporate Existence, etc.  Preserve and maintain, and
cause each Restricted Subsidiary to preserve and maintain, its corporate
existence and material rights, franchises, permits and privileges; provided,
however, that nothing herein contained shall prevent any merger or consolidation
permitted by Section 8.03; and provided further that the Borrower shall not be
required to preserve or to cause any Restricted Subsidiary to preserve its
corporate existence or any such rights, franchises, permits or privileges if the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole and that the loss thereof is not disadvantageous in any
material respect to the Borrower and its Restricted Subsidiaries taken as a
whole.
 
7.04  Compliance with Laws, etc.  Comply, and cause each Restricted Subsidiary
to comply, with the requirements of all applicable laws, rules, regulations and
orders (other than laws, rules, regulations, and orders which are not final and
are being contested in good faith by proper proceedings) of any Governmental
Authority (including Labor Laws and Environmental Laws), in each case where
noncompliance with which would have a Material Adverse Effect.
 
7.05  Compliance with ERISA and the Code.  With respect to each Pension Plan,
(i) comply, and cause each of its ERISA Affiliates to comply, with the minimum
funding standards under ERISA and (ii) use its best efforts, and cause each of
its ERISA Affiliates to use its best efforts, to comply in all material respects
with all other applicable provisions of ERISA and the Code and the regulations
and interpretations promulgated thereunder.
 
7.06  Compliance with Contracts, etc.  Perform, and cause each Restricted
Subsidiary to perform, all of its obligations under the terms of each mortgage,
indenture, security agreement, loan agreement or credit agreement and each other
agreement, contract or instrument by which it is bound, except in each case
where the failure to do so would not have a Material Adverse Effect.
 
7.07  Access to Properties.  Permit, and cause its Restricted Subsidiaries to
permit, any representatives designated by the Bank, upon reasonable prior notice
to the Borrower, to visit the properties of the Borrower or any Restricted
Subsidiary at reasonable times and as often as reasonably requested.
 
7.08  Conduct of Business.  Engage in, and cause its Restricted Subsidiaries to
engage in, only those businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the Effective Date and such other businesses
reasonably related or complementary thereto or in furtherance thereof, or in
other lines of business which are insignificant when viewed in the overall
context of the businesses then engaged in by the Borrower and its Subsidiaries
taken as a whole.
 
7.09  Use of Proceeds.  Use the Letters of Credit for general corporate purposes
of the Borrower and its Restricted Subsidiaries in compliance with this
Agreement.
 
7.10  Financial Statements.  Furnish or cause to be furnished to the Bank at its
address as set forth in Section 11.02 or such other office as may be designated
in writing by the Bank:
 


 
31

--------------------------------------------------------------------------------

 


(a)  annually, as soon as available, but in any event within 120 days after the
last day of each Fiscal Year, a consolidated balance sheet of the Borrower and
its Subsidiaries, as at such last day of such Fiscal Year, and consolidated
statements of operations, shareholders’ equity and cash flow for the Borrower
and its Subsidiaries for such Fiscal Year, each prepared in accordance with
GAAP, in reasonable detail, and audited by KPMG LLP or any other firm of
independent certified public accountants of recognized national standing and
whose opinion shall not be qualified with respect to scope limitations imposed
by the Borrower or any Subsidiary, the status of the Borrower and its
Subsidiaries as a going concern or the accounting principles followed by the
Borrower or any Subsidiary not in accordance with GAAP;
 
(b)  as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarterly periods of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the last day of such
fiscal quarter and consolidated statements of operations and cash flows for the
Borrower and its Subsidiaries for such fiscal quarter, and for the then current
Fiscal Year through the end of such fiscal quarter, prepared in accordance with
GAAP (except for omission of notes and subject to year-end adjustments);
 
(c)  substantially concurrently with the delivery of financial statements
pursuant clause (a) above (but in any event, no later than the time such
financial statements are required to be delivered pursuant to clause (a) above),
a certificate signed by the treasurer, chief financial officer or the chief
executive officer of the Borrower to the effect that such officer has made due
inquiry and that to the best of the knowledge of such officer except as stated
therein no Default or Event of Default has occurred hereunder and that such
officer has made due inquiry and that to the best of the knowledge of such
officer except as stated therein no default has occurred under any other
agreement to which the Borrower is a party or by which it is bound, or by which
any of its properties or assets may be affected, which would have a Material
Adverse Effect and specifying in reasonable detail the exceptions, if any, to
such statements;
 
(d)  substantially concurrently with the delivery of financial statements
pursuant clauses (a) and (b) above (but in any event, no later than the time
such financial statements are required to be delivered pursuant to clauses (a)
and (b) above), a statement of a financial officer of the Borrower showing the
Leverage Ratio and Interest Coverage Ratio by reasonably detailed calculation
thereof as of the last day of the fiscal period to which such financial
statements relate;
 
(e)  substantially concurrently with the delivery of financial statements
pursuant clause (b) above (but in any event, no later than the time such
financial statements are required to be delivered pursuant to clause (b) above),
a certificate signed by a financial officer of the Borrower and stating that
such officer has made due inquiry and that to the best of his knowledge no
Default or Event of Default has occurred and is continuing, or, if a Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof; and
 


 
32

--------------------------------------------------------------------------------

 


(f)  immediately, but in any event within three (3) Business Days after a
Responsible Officer obtains knowledge of the occurrence of any Default or Event
of Default, a certificate of a Responsible Officer setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto.
 
Any financial statement required to be delivered pursuant to this Section 7.10
shall be deemed to have been delivered on the date on which the Borrower posts
such financial statement on its website on the Internet at www.brinkscompany.com
(or a successor website) or when such financial statement is posted on the SEC’s
website on the Internet at www.sec.gov (or a successor website) and, in each
case, such financial statement is readily accessible to the Bank on such date;
provided that the Borrower shall give notice of any such posting to the Bank;
provided, further, that the Borrower shall deliver paper copies of any such
financial statement to the Bank if the Bank requests the Borrower to deliver
such paper copies until notice to cease delivering such paper copies is given by
the Bank.
 
7.11  Books and Records.  Keep, and cause each Restricted Subsidiary to keep,
proper books of record and accounts in which full, true and correct entries in
accordance with GAAP shall be made of all dealings or transactions in relation
to its business and activities and the business and activities of its Restricted
Subsidiaries.
 
7.12  Additional Information.  Furnish, and cause each Restricted Subsidiary to
furnish, with reasonable promptness such other financial information as the Bank
may reasonably request, provided that the Borrower shall not be required to
furnish any information that would result in violation of any confidentiality
agreement by which it is bound but, at the request of the Bank, shall use its
reasonable best efforts to obtain a waiver of such agreement to permit
furnishing of such information under this provision.
 
7.13  SEC Filings.  Promptly after the same are available, furnish or make
available copies of all current reports on Form 8-K, quarterly reports on Form
10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which the Borrower or any Subsidiary may
be required to file with the Securities and Exchange Commission (excluding
registration statements filed pursuant to employee stock option or benefit
plans); provided that any reports required to be furnished pursuant to this
Section 7.13 shall be deemed to have been furnished on the date on which the
Borrower posts such report on its website on the Internet at
www.brinkscompany.com (or a successor website) or when such report is posted on
the SEC’s website on the Internet at www.sec.gov and, in each case, such report
is readily accessible to the Bank on such date; provided that the Borrower shall
give notice of any such posting to the Bank; provided, further, that the
Borrower shall deliver paper copies of any such report to the Bank if the Bank
requests the Borrower to deliver such paper copies until notice to cease
delivering such paper copies is given by the Bank.
 
7.14  Change in Debt Rating.  Within three (3) Business Days after any
Responsible Officer receives notice of any change in the Applicable LT Rating,
furnish written notice of such change and the new Applicable LT Rating to the
Bank.
 


 
33

--------------------------------------------------------------------------------

 


7.15  Notice of Environmental Matters.  Furnish, and cause each Restricted
Subsidiary to furnish, to the Bank, as soon as reasonably practicable after
receipt by the Borrower or any Restricted Subsidiary, a copy of any written
notice or claim alleging that the Borrower or any Restricted Subsidiary is
liable to any Person as a result of the presence or release of any Hazardous
Material where, if such allegation were determined to be true, it would have a
Material Adverse Effect.
 
7.16  Notice of Litigation and Other Matters.  Promptly (but in no event later
than three (3) Business Days after a Responsible Officer obtains knowledge
thereof) the Borrower shall furnish telephonic (confirmed in writing to the
Bank) or written notice to the Bank of:
 
(a)  the commencement of all proceedings by or before any Governmental Authority
and all actions and proceedings in any court or before any arbitrator against
any of the Credit Parties or any Restricted Subsidiary thereof or any of their
respective properties, assets or businesses (i) which in the reasonable judgment
of the Borrower would have a Material Adverse Effect, (ii) with respect to any
material Debt of the Credit Parties or any of their Restricted Subsidiaries or
(iii) with respect to any Loan Document;
 
(b)  any written notice of any alleged violation received by any of the Credit
Parties or any Restricted Subsidiary thereof from any Governmental Authority
including, without limitation, any notice of alleged violation of Environmental
Laws, that in the reasonable judgment of the Borrower in any such case would
have a Material Adverse Effect; and
 
(c)  (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Pension Plan under Section 401(a) of the Code
(along with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices received by any of the Credit Parties or any ERISA Affiliate of the
PBGC’s intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any of the Credit
Parties or any ERISA Affiliate from any Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA which would have a Material Adverse Effect, (iv) any Responsible Officer
of the Credit Parties obtaining knowledge or reason to know that the Credit
Parties or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA, (v) the occurrence of a Reportable Event, (vi) a
failure to make any required contribution to a Pension Plan which would have a
Material Adverse Effect, and (vii) the creation of any lien in favor of the PBGC
or a Pension Plan which would have a Material Adverse Effect.
 


 
34

--------------------------------------------------------------------------------

 


ARTICLE VIII
NEGATIVE COVENANTS
 
Until all of the Obligations have been paid and satisfied in full, all Letters
of Credit have expired or been terminated and the Commitment has expired or been
terminated unless consent has been obtained in the manner provided for in
Section 11.01, the Borrower will not:
 
8.01  Financial Covenants.
 
(a)  Maximum Leverage Ratio.  Permit the Leverage Ratio as of the end of each
fiscal quarter to be greater than 60%.
 
(b)  Minimum Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the end of each fiscal quarter to be less than 3.00 to 1.00.
 
8.02  Limitations on Liens.  Create, incur, assume or suffer to exist, or permit
any Restricted Subsidiary to create, incur, assume or suffer to exist, any Lien
on, or with respect to, any of their assets or properties (including without
limitation shares of capital stock or other ownership interests), real or
personal, whether now owned or hereafter acquired, except:
 
(a)  Liens existing on the Effective Date and set forth on Schedule 8.02;
 
(b)  Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c)  The claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(d)  Liens consisting of deposits or pledges made in the ordinary course of
business (i) in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
(e)  Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the
 


 
35

--------------------------------------------------------------------------------

 


value of any material parcel of real property or impair the use thereof in the
ordinary conduct of business;
 
(f)  Liens in favor of the Bank for the benefit of the Bank;
 
(g)  Liens on the property or assets of any Restricted Subsidiary existing at
the time such Restricted Subsidiary becomes a Subsidiary of the Borrower and not
incurred in contemplation thereof, as long as the outstanding principal amount
of the Debt secured thereby is not voluntarily increased by such Restricted
Subsidiary after the date such Restricted Subsidiary becomes a Subsidiary of the
Borrower;
 
(h)  Liens on the property or assets of the Credit Parties or any Restricted
Subsidiary securing Debt which is incurred to finance the acquisition,
construction or improvement on such property or assets, provided that (i) each
such Lien shall be created simultaneously with, or within twelve months after,
the acquisition (or the completion of the construction or improvement) of the
related property or assets; (ii) each such Lien does not at any time encumber
any property other than the related property or assets financed by such Debt;
(iii) the principal amount of Debt secured by each such Lien is not increased;
and (iv) the principal amount of Debt secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired and the costs of any such construction or improvements on such
property or assets, as applicable;
 
(i)  Liens consisting of judgment or judicial attachment Liens, provided that
(i) the claims giving rise to such Liens are being diligently contested in good
faith by appropriate proceedings, (ii) adequate reserves for the obligations
secured by such Liens have been established and (iii) enforcement of such Liens
has been stayed;
 
(j)  Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;
 
(k)  Liens on property or assets of the Borrower or any Restricted Subsidiary
securing indebtedness owing to the Borrower or any other Credit Party;
 
(l)  Liens on coal reserves leased by the Borrower or by any Restricted
Subsidiary as lessee, securing Debt to the lessors thereof, arising out of such
leases;
 
(m)  Liens on any Margin Stock purchased or carried by the Borrower or any of
its Subsidiaries;
 
(n)  The extension, renewal or replacement of any Lien permitted by clauses (a),
(g), or (h), but only if the principal amount of Debt secured by the Lien
immediately prior thereto is not increased and the Lien is not extended to other
property; and
 


 
36

--------------------------------------------------------------------------------

 


(o)  In addition to any Lien permitted by clauses (a) through (m), immediately
after giving effect to any concurrent repayment of secured Debt, Liens securing
Debt of the Borrower or any Restricted Subsidiary so long as the sum of (A) the
aggregate principal amount of all such secured Debt plus (B) the aggregate
amount of Consolidated Lease Rentals (excluding Consolidated Lease Rentals under
Leases in effect as of December 31, 2007 (and any renewal, extension or
replacement thereof) and Leases with respect to property not owned by the
Borrower on such date), discounted to present value at ten percent (10%),
compounded annually, arising out of all Sale and Leaseback Transactions to which
the Borrower or any of its Restricted Subsidiaries is then a party (including
Sale and Leaseback Transactions, if any, entered into pursuant to Section 8.09),
does not exceed 15% of Consolidated Net Worth; provided that the sale or
transfer of (i) coal, oil, gas or other minerals in place for a period of time
until, or in an amount such that, the transferee will realize therefrom a
specified amount of money (however determined) or a specified amount of such
coal or other minerals or (ii) any other interest in property of the character
commonly referred to as a “production payment” shall not be deemed to constitute
Debt secured by a Lien.
 
8.03  Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of
Shares by Restricted Subsidiaries; Consolidation, Merger or Disposition of
Assets.
 
(a)  Sell or otherwise dispose of, or permit any Restricted Subsidiary to sell
or otherwise dispose of, any capital stock or any Debt of any Restricted
Subsidiary, (b) in the case of any Restricted Subsidiary, issue, sell or
otherwise dispose of any of such Restricted Subsidiary’s capital stock (other
than directors’ qualifying shares, to satisfy preemptive rights or in connection
with a split or combination of shares or a dividend in shares) except to the
Borrower or another Restricted Subsidiary, (c) liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or permit any Restricted
Subsidiary to liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or (d) directly or indirectly, or permit any Restricted
Subsidiary to directly or indirectly, consolidate with or merge with or into or
sell, lease or otherwise dispose of all or substantially all of its assets to
any Person, unless, after giving effect thereto, all of the following conditions
shall be met:
 
(i)  the Leverage Ratio shall not be greater than 0.60 to 1.00 and the Interest
Coverage Ratio shall not be less than 3.00 to 1.00;
 
(ii)  in the case of a merger or consolidation, (A) if the Borrower is a party
thereto, the Borrower shall be the surviving corporation, (B) if the Borrower is
not a party thereto and another Credit Party is a party thereto, such Credit
Party shall be the surviving corporation and (C) if no Credit Party is a party
thereto, a Restricted Subsidiary shall be the surviving corporation;
 
(iii)  in the case of a liquidation, winding-up or dissolution, the Restricted
Subsidiary may liquidate, wind up or dissolve itself into the Borrower or a
Restricted Subsidiary; and
 


 
37

--------------------------------------------------------------------------------

 


(b)  no Default or Event of Default has occurred and is continuing.
 
Provided that the conditions of this Section 8.03 are satisfied, none of the
foregoing provisions shall be deemed to prohibit the Borrower or any of its
Restricted Subsidiaries from selling, transferring, assigning or otherwise
disposing of Margin Stock for fair market value or selling, contributing,
financing or otherwise conveying or pledging assets in connection with any asset
securitization program permitted by Section 8.02(j).
 
8.04  Transactions with Affiliates.  Except as permitted in Section 8.10(j),
engage, or permit any Restricted Subsidiary to engage, directly or indirectly,
in any material transaction with an Affiliate (other than the Borrower) on terms
more favorable to the Affiliate than would have been obtainable in arm’s-length
dealing.
 
8.05  Compliance with Regulations T, U and X.  In the case of the Borrower and
any Subsidiary of the Borrower, purchase or carry any Margin Stock or incur,
create or assume any obligation for borrowed money or other liability or make
any investment, capital contribution, loan, advance or extension of credit or
sell or otherwise dispose of any assets or pay any dividend or make any other
distribution to its shareholders or take or permit to be taken any other action
or permit to occur or exist any event or condition if such action, event or
condition would result in this Agreement or the other transactions contemplated
hereby violating Regulation T, U or X.
 
8.06  Hedging Agreements.  Enter into or permit to exist, or permit any
Restricted Subsidiary to enter into or permit to exist, Hedging Agreements for
the purpose of speculation and not for the purpose of hedging risks associated
with the businesses of the Borrower and its Restricted Subsidiaries.
 
8.07  ERISA.  (a) Terminate, or permit any of its ERISA Affiliates to terminate,
any Pension Plan under circumstances which would reasonably result in a material
liability of the Borrower or any ERISA Affiliate to the PBGC, or permit to exist
the occurrence of any Reportable Event or any other event or condition which
presents a material risk of such a termination by the PBGC; (b) engage, or
permit any of its Subsidiaries or any Pension Plan to engage, in a “prohibited
transaction” (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) that would reasonably result in material liability of the Borrower or any
of its Restricted Subsidiaries; (c) fail, or permit any of its Restricted
Subsidiaries to fail, to make any contribution to a Multiemployer Plan which is
required by ERISA or an applicable collective bargaining agreement in an amount
which is material (except to the extent there is a good faith dispute as to
whether any contribution is owed, the amount owed or the existence of facts that
would give rise to a withdrawal); (d) completely or partially withdraw, or
permit any of its ERISA Affiliates to completely or partially withdraw, from a
Multiemployer Plan, if such complete or partial withdrawal will result in any
material withdrawal liability under Title IV of ERISA; or (e) enter into any new
Pension Plan or modify any existing Pension Plan so as to increase its
obligations thereunder which could result in any material additional liability
to the Borrower or any ERISA Affiliate.  For purposes of this Section 8.07, an
amount is material if it would have a Material Adverse Effect after aggregation
with all other liabilities described in this Section 8.07.
 


 
38

--------------------------------------------------------------------------------

 


8.08  Limitations on Acquisitions.  Acquire, or permit any Restricted Subsidiary
to acquire, all or any portion of the capital stock or other ownership interest
in any Person which is not then a Restricted Subsidiary or any assets
collectively constituting a business unit of a Person which is not then a
Restricted Subsidiary, unless:
 
(a)   the aggregate consideration paid by the acquirer in such transaction does
not exceed 20% of Consolidated Total Assets as of the end of the Fiscal Year
most recently ended; or
 
(b)  in the event that the aggregate consideration to be paid by the acquirer in
such transaction exceeds 20% of Consolidated Total Assets as of the end of the
Fiscal Year most recently ended, (i) the Borrower shall have notified the Bank
at least five (5) Business Days prior to the consummation thereof that such an
acquisition is pending (furnishing with such information reasonably acceptable
to the Bank demonstrating pro forma compliance with the financial covenants set
forth in Section 8.01), and (ii) after giving effect to such acquisition on a
pro forma basis, no Default or Event of Default would exist under Section
8.01.  Any notice delivered to the Bank pursuant to this Section 8.08 shall be
kept confidential by the Bank in accordance with Section 11.08 below.
 
8.09  Sale Leaseback Transactions.  Sell or transfer, or permit any Restricted
Subsidiaries to sell or transfer, any material property or assets owned by the
Borrower or any Restricted Subsidiary on the Effective Date to any Person (other
than the Borrower) with the intention of taking back a lease of such property or
assets or any similar property or assets, if the sum of (A) the amount of
Consolidated Lease Rentals, discounted to present value at 10%, compounded
annually, which would arise out of such proposed Sale and Leaseback Transaction,
plus (B) the aggregate amount of Consolidated Lease Rentals (excluding
Consolidated Lease Rentals under Leases in effect as of December 31, 2007 (and
any renewal, extension or replacement thereof) and Leases with respect to
property not owned by the Borrower on such date), discounted to present value at
ten percent (10%), compounded annually, arising out of all other Sale and
Leaseback Transactions to which the Borrower or any of its Restricted
Subsidiaries is then a party, plus (C) the aggregate principal amount of all
Debt of the Borrower or any Restricted Subsidiary secured by Liens incurred in
reliance on Section 8.02(o), would exceed 15% of Consolidated Net Worth.
 
8.10  Limitations on Investments.  Make or permit to exist, or permit any
Restricted Subsidiary to make or permit to exist, any Investment, other than
Investments which are:
 
(a)  cash and Cash Equivalents;
 
(b)  current assets generated in the ordinary course of business;
 
(c)  accounts receivable created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
 


 
39

--------------------------------------------------------------------------------

 


(d)  Investments consisting of capital stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business) from bankrupt obligors;
 
(e)  advances to employees for moving and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business;
 
(f)  advances or loans to directors, officers and employees that do not exceed
$25,000,000 in the aggregate at any one time outstanding;
 
(g)  advances or loans to customers and suppliers in the ordinary course of
business in an aggregate amount consistent with the past practice of the Person
making such advance or loan;
 
(h)  loans to shareholders intended to constitute dividends on, or payment on
account of, any capital stock;
 
(i)  Investments or Support Obligations by the Borrower and its Restricted
Subsidiaries existing on the Effective Date;
 
(j)  Investments by the Borrower or its Restricted Subsidiaries in the Borrower
or any other Subsidiary (provided that such Investment would not otherwise
constitute a breach of Section 8.08);
 
(k)  Support Obligations of the Borrower or its Restricted Subsidiaries for the
benefit of the Borrower or any other Subsidiary;
 
(l)  acquisitions permitted by Section 8.08 and Investments consisting of
capital stock, obligations, securities or other property received in connection
with any merger, sale or other combination permitted by Section 8.03;
 
(m)  Investments in connection with the management of Pension Plans and other
benefit plans of the Borrower and its Subsidiaries (including without limitation
The Pittston Company Employee Welfare Benefit Trust);
 
(n)  Hedging Agreements permitted by Section 8.06;
 
(o)  advances or loans to any Person with respect to the deferred purchase price
of property, services or other assets in dispositions permitted by Section 8.03;
and
 
(p)  Investments of a nature not contemplated in the foregoing subsections in an
amount not to exceed 15% of Consolidated Net Worth.
 
ARTICLE IX
GUARANTY
 


 
40

--------------------------------------------------------------------------------

 


9.01  Guaranty of Payment.  Each Guarantor hereby unconditionally and
irrevocably guarantees to the Bank the prompt payment in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise) of
all Obligations.  Any such payment shall be made at such place and in the same
currency as such relevant Obligation is payable.
 
9.02  Obligations Unconditional.  The obligations of the Guarantors hereunder
are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of this Agreement, or any other agreement
or instrument referred to herein, to the fullest extent permitted by applicable
law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or
guarantor.  Each Guarantor agrees that this guaranty may be enforced by the Bank
without the necessity at any time of resorting to or exhausting any security or
collateral and without the necessity at any time of having recourse to this
Agreement or any other Loan Document or any collateral, if any, hereafter
securing the Obligations or otherwise and each Guarantor hereby waives the right
to require the Bank to proceed against any other Guarantor or any other Person
(including a co-guarantor) or to require the Bank to pursue any other remedy or
enforce any other right.  Each Guarantor further agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against any other
Guarantor (or any other guarantor of the Obligations) for amounts paid under
this guaranty until such time as the Bank has been paid in full, all commitments
under this Agreement have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Bank in connection with monies received under this Agreement.  Each
Guarantor further agrees that nothing contained herein shall prevent the Bank
from suing in any jurisdiction on this Agreement or any other Loan Document or
foreclosing its security interest in or Lien on any collateral, if any, securing
the Obligations or from exercising any other rights available to it under this
Agreement or any instrument of security, if any, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of any Guarantor's obligations hereunder; it being the
purpose and intent of each Guarantor that its obligations hereunder shall be
absolute, independent and unconditional under any and all
circumstances.  Neither a Guarantor's obligations under this guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever (i) by an impairment, modification, change,
release or limitation of the liability of any other Guarantor, (ii) by reason of
the bankruptcy or insolvency of such other Guarantor, (iii) by reason of the
application of the laws of any foreign jurisdiction or (iv) by reason of the
location of such other Guarantor in any foreign jurisdiction.  Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance of by the Bank upon this
guaranty or acceptance of this guaranty.  The Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this guaranty.  All
dealings between the Borrower and the Guarantors, on the one hand, and the Bank,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this guaranty.
 
9.03  Modifications.  Each Guarantor agrees that (a) all or any part of the
security which hereafter may be held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) the Bank shall not
have any obligation to protect, perfect,
 


 
41

--------------------------------------------------------------------------------

 


secure or insure any such security interests or Liens which hereafter may be
held, if any, for the Obligations or the properties subject thereto; (c) the
time or place of payment of the Obligations may be changed or extended, in whole
or in part, to a time certain or otherwise, and may be renewed or accelerated,
in whole or in part; (d) the Borrower and any other party liable for payment
under this Agreement may be granted indulgences generally; (e) any of the
provisions of this Agreement or any other Loan Document may be modified, amended
or waived; (f) any party (including any co-guarantor) liable for the payment
thereof may be granted indulgences or be released; and (g) any deposit balance
for the credit of the Borrower or any other party liable for the payment of the
Obligations or liable upon any security therefor may be released, in whole or in
part, at, before or after the stated, extended or accelerated maturity of the
Obligations, all without notice to or further assent by such Guarantor, which
shall remain bound thereon, notwithstanding any such exchange, compromise,
surrender, extension, renewal, acceleration, modification, indulgence or
release.
 
9.04  Waiver of Rights.  Each Guarantor expressly waives to the fullest extent
permitted by applicable law: (a) notice of acceptance of this guaranty by the
Bank and of all Letters of Credit issued by the Bank; (b) presentment and demand
for payment or performance of any of the Obligations; (c) protest and notice of
dishonor or of default (except as specifically required in this Agreement) with
respect to the Obligations or with respect to any security therefor; (d) notice
of the Bank obtaining, amending, substituting for, releasing, waiving or
modifying any Lien, if any, hereafter securing the Obligations, or the Bank’s
subordinating, compromising, discharging or releasing such Liens, if any; (e)
all other notices to which the Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Article IX; and (f) demand for
payment under this guaranty.
 
9.05  Reinstatement.  The obligations of each Guarantor under this Article IX
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Bank on demand for all
reasonable costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by the Bank in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
9.06  Remedies.  Each Guarantor agrees that, as between such Guarantor, on the
one hand, and the Bank, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 10.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 10.02) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by such Guarantor.
 


 
42

--------------------------------------------------------------------------------

 


9.07  Limitation of Guaranty.  Notwithstanding any provision to the contrary
contained herein, to the extent the obligations of any Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Federal Bankruptcy Code.
 
9.08  Termination of Guaranty Upon Divestiture.  The obligations of any
Guarantor under this Article IX shall automatically terminate as to such
Guarantor upon any consolidation, merger, sale or other disposition made in
accordance with Section 8.03 as a result of which such Guarantor is no longer a
Subsidiary of the Borrower immediately after the consummation of such
transaction, provided that any outstanding amounts then due and payable by such
Guarantor under this Article IX shall have been paid in full.
 
9.09  Guaranty of Payment.  This guaranty is a guaranty of payment and not
solely of collection, is a continuing guaranty and, subject to Sections 9.01 and
9.07 above, shall apply to all Obligations whenever arising.
 
ARTICLE X
EVENTS OF DEFAULT
 
10.01  Event of Default.  Any of the following shall constitute an “Event of
Default”:
 
(a)  Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Reimbursement Obligation, or (ii) within
three (3) Business Days after the same shall become due, any interest, fee or
any other amount payable hereunder or pursuant to any other Loan Document to
which the Borrower is a party;
 
(b)  Breach of Representation or Warranty.  Any representation or warranty by
the Borrower or any Guarantor made or deemed made herein or in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Borrower or any Guarantor, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect on or as of
the date made or deemed made;
 
(c)  Other Defaults.  The Borrower or any Guarantor fails to perform or observe
any other term or covenant contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer gives written
notice of such failure to the Bank or (ii) the date upon which written notice
thereof is given to the Borrower by the Bank;
 
(d)  Insolvency; Voluntary Proceedings.  Any Guarantor or the Borrower (i)
ceases or fails to be solvent, or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at
 


 
43

--------------------------------------------------------------------------------

 


stated maturity or otherwise; (ii) voluntarily ceases operations as a going
concern; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing;
 
(e)  Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Guarantor or the Borrower, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of the property of any Guarantor, the Borrower or any of
their respective Subsidiaries, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) any Guarantor, the Borrower or any of their
respective Subsidiaries admits the material allegations of a petition against it
in any Insolvency Proceeding, or an order for relief (or similar order under the
laws of any jurisdiction other than the United States or a political subdivision
thereof) is ordered in any Insolvency Proceeding; or (iii) any Guarantor, the
Borrower or any of their respective Subsidiaries acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its property or business;
 
(f)  Monetary Judgments.  One or more final (non-interlocutory) and
nonappealable judgments, orders or decrees shall be entered against the
Borrower, any Guarantor or any of their respective Subsidiaries involving in the
aggregate a liability (not fully covered by insurance) as to any single or
related series of transactions, incidents or conditions that have a reasonable
likelihood of having a Material Adverse Effect (which, solely for the purposes
hereof, shall be deemed to mean at least $25,000,000) and the same shall remain
undischarged, unvacated and unstayed pending appeal for a period of 30 days
after the entry thereof;
 
(g)  Guarantor Defaults.  Any Guarantor shall fail in any material respect to
perform or observe any term, covenant or agreement herein; or the obligations of
any Guarantor under Article IX shall for any reason be partially (including with
respect to future advances) or wholly revoked or invalidated, or otherwise cease
to be in full force and effect, or any Guarantor or any other Person shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation under such Article;
 
(h)  Cross-Acceleration.  There shall be any default under any agreement or
instrument evidencing or securing Debt of the Borrower or any Guarantor, if the
effect of such default is to permit the holder or holders of such Debt (or a
trustee on its or their behalf) to cause, and such holder or holders (or
trustee) do cause, such Debt to become due prior to its stated maturity, and the
aggregate amount of such Debt so accelerated equals or exceeds  $25,000,000 (or
the equivalent thereof);
 
(i)  Payment Cross-Defaults.  The Borrower or any Guarantor shall default in the
payment when due, after giving effect to any grace period permitted from time to
time, of
 


 
44

--------------------------------------------------------------------------------

 


any Debt and the aggregate amount of such Debt is at least $25,000,000 (or the
equivalent thereof); or
 
(j)  Cross Default to Subsidiary Obligations.  Any Subsidiary shall default in
any payment obligation to the Bank or any branch or Affiliate thereof and any
such default shall continue beyond any period of grace applicable thereto and
the aggregate of all such defaulted payment obligations shall be equal to or
greater than $5,000,000, or any such Subsidiary shall be in material breach of
any agreement between any such Subsidiary and the Bank or any branch or
Affiliate thereof; and, in either event, either such condition shall continue to
exist 30 days after written notice thereof is given by the Bank to the Borrower.
 
10.02  Remedies.  If any Event of Default occurs and is then continuing, the
Bank may:
 
(a)  declare the Commitment to be terminated, whereupon the Commitment shall
forthwith be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Reimbursement
Obligations, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable; without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
 
(c)  exercise all rights and remedies available to it under the Loan Documents
or applicable law; and
 
(d)  require the Borrower to pay to the Bank in immediately available funds, in
Dollars, an amount equal to the maximum amount then available to be drawn under
all Letters of Credit then outstanding, for deposit in a cash collateral account
maintained by the Bank, as security for the Letters of Credit then outstanding;
 
provided, however, that upon the occurrence of any event specified in Section
10.01(d) or Section 10.01(e) (in the case of Section 10.01(e)(i), upon the
expiration of the 60-day period mentioned therein), the Commitment shall
automatically terminate and the unpaid principal amount of all outstanding
Reimbursement Obligations and all fees, interest and other amounts as aforesaid
shall automatically become due and payable without further act of the Bank.
 
10.03  Rights Not Exclusive.  The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
 
ARTICLE XI
MISCELLANEOUS
 
11.01  Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document to which the Borrower or any Guarantor is
party, and
 


 
45

--------------------------------------------------------------------------------

 


no consent with respect to any departure by the Borrower or any Guarantor
therefrom, shall be effective unless the same shall be in writing and signed by
the Bank, the Borrower and the Guarantors, and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given.
 
11.02  Notices.
 
(a)  All notices, requests and other communications provided for hereunder shall
be in writing (including, unless the context expressly otherwise provides fax)
and mailed, sent by overnight delivery service or faxed, or by electronic mail
to the extent permitted by Section 11.02(d), to the address or number specified
for notices to the applicable party set forth on Schedule 11.02; or to such
other address as shall be designated by such party in a written notice to the
other parties.
 
(b)  All such notices, requests and other communications shall, when transmitted
by overnight delivery service or fax, be effective the day after delivered to
the overnight delivery service, when transmitted by fax with machine transmittal
confirmation or, if transmitted by mail, upon delivery, except that notices
pursuant to Article II or Article III shall not be effective until actually
received by the Bank.
 
(c)  The Borrower acknowledges and agrees that the Bank’s agreement to receive
notices, requests and other communications by fax is solely for the convenience
and at the request of the Borrower.  The Bank shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such communications and the Bank shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the Bank
in reliance upon such fax communication.  The obligation of the Borrower to
repay the Obligations shall not be affected in any way or to any extent by any
failure by the Bank to receive written confirmation of any fax communication or
by the receipt by the Bank of a confirmation which is at variance with the terms
understood by the Bank to be contained in the fax communication.
 
(d)  (i)  Notices and other communications to the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Issuing
Bank, provided that the foregoing shall not apply to notices to the Issuing Bank
pursuant to Articles II or III hereof if the Issuing Bank has notified the Bank
and the Borrower that it is incapable of receiving notices under such Articles
by electronic communication.  The Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it and acceptable to the Bank
and the Issuing Bank, provided that approval of such procedures may be limited
to particular notices or communications.
 
(ii)           Unless the Bank otherwise prescribes, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt
 


 
46

--------------------------------------------------------------------------------

 


requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.
 
11.03  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Bank, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof;  nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
 
11.04  Costs and Expenses.  The Borrower shall, whether or not the transactions
contemplated hereby shall be consummated:
 
(a)  pay or reimburse the Bank within five (5) Business Days after demand (or on
the Effective Date to the extent provided in Section 5.01(d)) for all reasonable
out-of-pocket costs and expenses incurred by the Bank in connection with the
development, preparation, delivery, administration and execution of, and any
amendment, supplement, waiver or modification to, this Agreement, any other Loan
Document and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including reasonable counsel fees, incurred by the Bank with respect thereto;
and
 
(b)  pay or reimburse the Bank within five (5) Business Days after demand for
all reasonable out-of-pocket costs and expenses incurred by it in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies (including in connection with any “workout” or restructuring regarding
the Obligations) under this Agreement or any other Loan Document, including
reasonable counsel fees (including the allocated cost of staff counsel) incurred
by the Bank.
 
11.05  Indemnities.  Whether or not the transactions contemplated hereby shall
be consummated:
 
(a)  The Borrower shall pay, indemnify, and hold the Bank, the Issuing Bank and
their Affiliates and each of their officers, directors, employees, counsel,
agents, attorneys, advisors and other authorized representatives (each, an
“Indemnified Person”) harmless from and against any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including reasonable counsel fees,
including the allocated cost of staff counsel) of any kind or nature whatsoever
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement and any other Loan Document, and the
transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or
 


 
47

--------------------------------------------------------------------------------

 


proceeding related to this Agreement or the Letters of Credit, or the use of the
proceeds thereof, whether or not any Indemnified Person is a party thereto (all
the foregoing, collectively, the “Indemnified Liabilities”); provided, the
Borrower shall not have any obligation hereunder to any Indemnified Person with
respect to any Indemnified Liability to the extent that such Indemnified
Liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person.
 
(b)  The obligations in this Section 11.05 shall survive payment of all other
Obligations.  At the election of the Borrower, the Borrower shall defend such
Indemnified Person using legal counsel satisfactory to such Indemnified Person
in such Person’s sole discretion, at the sole cost and expense of the Borrower,
provided that no conflict between the interests of the Bank and the Borrower
exists with respect to the Indemnified Liabilities, and provided, further that
the Borrower may not settle any Indemnified Liability without the consent of
such Indemnified Person (which consent shall not be unreasonably withheld or
delayed; Borrower agrees that such Indemnified Person may withhold such consent
if such settlement (i) does not include an unconditional release of such
Indemnified Person from all liability or claims that are the subject of such
Indemnified Liability, and (ii) includes any statement as to any
admission).  All amounts owing under this Section 11.05 shall be paid within 30
days after demand.
 
(c)  If any sum due from a Credit Party under this Agreement or another Loan
Document or under any order or judgment given or made in relation hereto or
thereto has to be converted from the currency (the “first currency”) in which
the same is payable hereunder or thereunder or under such order or judgment into
another currency (the “second currency”) for the purpose of (i) making or filing
a claim or proof against such Credit Party with any Governmental Authority or in
any court or tribunal or (ii) enforcing any order or judgment given or made in
relation hereto, the Borrower shall indemnify and hold harmless each of the
Persons to whom such sum is due from and against any loss actually suffered as a
result of any discrepancy between (a) the rate of exchange used to convert the
amount in question from the first currency into the second currency and (b) the
rate or rates of exchange at which such Person, acting in good faith in a
commercially reasonable manner, purchased the first currency with the second
currency after receipt of a sum paid to it in the second currency in
satisfaction, in whole or in part, of any such order, judgment, claim or
proof.  The foregoing indemnity shall constitute a separate obligation of each
Credit Party distinct from its other obligations hereunder and shall survive the
giving or making of any judgment or order in relation to all or any of such
other obligations.
 
11.06  Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that neither the Borrower nor any Guarantor may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Bank and any assignment by the Bank must be in
compliance with Section 11.07.
 


 
48

--------------------------------------------------------------------------------

 


11.07  Assignments.  The Bank may at any time assign and delegate all, or any
ratable part of all, of the Letters of Credit, the Commitment and the other
rights and obligations of the Bank hereunder to one or more of the following
Persons (each a “Permitted Assignee”):  (i) one or more of its Affiliates,
including without limitation, any Subsidiary of The Royal Bank of Scotland which
succeeds to the business of the Bank, without restriction, and (ii) any
Financial Institution, provided that (A) unless an Event of Default has occurred
and is continuing, such Financial Institution shall be reasonably acceptable to
the Borrower (such acceptance not to be unreasonably delayed), and (B) unless an
Event of Default has occurred and is continuing for at least thirty (30) days
thereafter, no Financial Institution shall be a Person commonly known as a
vulture or distressed debt purchaser; provided, however, that the Borrower may
continue to deal solely and directly with the Bank in connection with the
interest so assigned to a Permitted Assignee until written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Permitted Assignee, shall have been given to the
Borrower by the Bank and the Permitted Assignee.  Nothing herein shall restrict
or require the consent of any Person to the pledge by the Bank of all or any
portion of its rights and interests hereunder or any Loan Document to any
Federal Reserve Bank, and such Federal Reserve Bank may enforce such pledge in
any manner permitted by applicable law.
 
11.08  Confidentiality.  The Bank agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
non-public information provided to it by any Guarantor, the Borrower or any of
their respective Subsidiaries, in connection with this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information (i) was or
becomes generally available to the public other than as a result of a disclosure
by the Bank, or (ii) was or becomes available on a non-confidential basis from a
source other than a Guarantor or the Borrower, provided that such source is not
bound by a confidentiality agreement with such Guarantor or the Borrower to the
knowledge of the Bank; provided further, however that the Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of the Bank by any such authority; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable Requirement of Law; and (D) to the Bank’s independent auditors
and other professional advisors.  Notwithstanding the foregoing, the Borrower
and the Guarantors  authorize the Bank to disclose to any Permitted Assignee,
and to any prospective Assignee, such financial and other information in the
Bank’s possession concerning the Guarantors, the Borrower or their respective
Subsidiaries which has been delivered to the Bank pursuant to this Agreement or
which has been delivered to the Bank by a Guarantor, the Borrower, or any of
their respective Subsidiaries in connection with the Bank’s credit evaluation of
the Guarantors and the Borrower prior to entering into, or upon review or
renewal of, this Agreement; provided that, unless otherwise agreed by the
Guarantors and the Borrower, such Permitted Assignee or prospective Permitted
Assignee agrees in writing to the Bank to keep such information confidential to
the same extent required of the Bank hereunder.
 
11.09  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement in any number of separate counterparts, each of which,
when so executed, shall
 


 
49

--------------------------------------------------------------------------------

 


be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument.
 
11.10  Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
 
11.11  Governing Law and Jurisdiction.
 
(a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE IN PERSONAM JURISDICTION OF THOSE COURTS.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW OR BY REGISTERED OR CERTIFIED
MAIL TO SUCH PARTY’S ADDRESS FOR NOTICES PURSUANT TO SECTION 11.02.
 
11.12  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ITS RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY ARE WAIVED BY OPERATION OF
THIS SECTION 11.12 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH
SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
 


 
50

--------------------------------------------------------------------------------

 


AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
11.13  Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Borrower,
the Guarantors and the Bank, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, oral or written, relating to the
subject matter hereof and thereof, except that (i) the SELOC Facility shall
continue in effect pursuant to its terms until August 18, 2008, and  (ii) that
certain Fee Letter dated May 27, 2008 shall not be affected in any way by this
Agreement.
 
11.14  USA Patriot Act.  The Bank hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Bank to
identify the Borrower in accordance with said Act.
 


 
51

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Letter of Credit
Agreement to be duly executed and delivered in New York by their proper and duly
authorized officers as of the day and year first above written.
 

  BORROWER       THE BRINK’S COMPANY,   a Virginia corporation           By: /s/
Jonathan A. Leon     Jonathan A. Leon, Treasurer

 
 
 

 
GUARANTORS:
      BRINK’S, INCORPORATED   a Delaware corporation           By: /s/ Jonathan
A. Leon     Jonathan A. Leon, Treasurer

 
 
 

 
PITTSTON SERVICES GROUP, INC.
  a Virginia corporation           By: /s/ Jonathan A. Leon     Jonathan A.
Leon, Treasurer

 
 
 

  BRINK’S HOLDING COMPANY  
a Delaware corporation
          By: /s/ Jonathan A. Leon     Jonathan A. Leon, Treasurer

 
 
 
 
 


 


 
Signature Page to the Letter of Credit Agreement

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S HOME SECURITY, INC.
 
a Delaware corporation
          By: /s/ Frank T. Lennon     Frank T. Lennon, Vice President

 
 
 
 
 
 
 
 
                                              
 
      
 


 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK
     
ABN AMRO BANK N.V.
          By: /s/ Donald Sutton     Name:  Donald Sutton     Title:    Managing
Director         By: /s/ David Carroll     Name:  David Carroll     Title:   
Director

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.01(b)
OUTSTANDING LETTERS OF CREDIT


Account Party
L/C
Number
 
Approved
Currency
Beneficiary
         
THE BRINKS COMPANY
5858435
USD
17,960,000
PROTECTIVE INSURANCE COMPANY
THE BRINKS COMPANY
5858436
USD
63,200,000
LIBERTY MUTUAL INSURANCE
THE BRINKS COMPANY
5858842
USD
7,178,000
TRAVELERS CASUALTY AND SURETY
THE BRINKS COMPANY
5858851
USD
5,700,000
COMMONWEALTH OF KENTUCKY
THE BRINKS COMPANY
5860549
USD
3,500,000
VIRGINIA WORKERS’ COMPENSATION
THE BRINKS COMPANY
5860650
USD
13,250,000
VIRGINIA WORKERS’ COMPENSATION
THE BRINKS COMPANY
5862320
USD
15,000,000
CAVALIER INSURANCE COMPANY LTD
THE BRINKS COMPANY
5868088
USD
5,000,000
COMMONWEALTH OF KENTUCKY
THE BRINKS COMPANY
S871497
USD
600,000
ACE INA OVERSEAS INSURANCE
Total $ amount of letter of credit obligations
   
$131,388,000
 





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.06
SUBSIDIARIES OF THE BORROWER
 
See attached Subsidiaries of The Brink’s Company as of June 11, 2008
 


 
Unrestricted Subsidiaries:
 
Servicio Pan Americano de Protección C.A.


 
 

--------------------------------------------------------------------------------

 


 
 

 SUBSIDIARIES OF THE BRINK’S COMPANY
AS OF JUNE 11, 2008


(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink’s Company unless otherwise noted.)



 
Jurisdiction
Company
of Incorporation
   
The Pittston Company
Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s Home Security, Inc.
Delaware
Brink’s Guarding Services, Inc.
Delaware
Brink’s Home Security Canada Limited
Canada
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Antigua Limited (47%)
Antigua
Brink’s Express Company
Illinois
Brink’s (Liberia) Inc. (98%)
Liberia
Security Services (Brink’s Jordan) Company Ltd (45%)
Jordan
Servicio Pan Americano de Protección S.A. (“Serpaprosa”) (20% by Trust,
 
BI is Settlor of Trust)
Mexico
Canamex (10%)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (20%)
Mexico
Productos Panamericanos de Protección, S.A. de C.V. (20%)
Mexico
Operadora Especializada de Transportes, S.A. de C.V. (20%)
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V. (20%)
Mexico
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Philippines, Inc.
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Argentina S.A.
Argentina
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
A.C.N. 081 163 108 Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda
Brink’s Bolivia S.A.
Bolivia
Brink’s Global Services FZE
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s France Holdings SAS
France
Brink’s Madagascar S.A. (60%)
Madagascar
Brink's Guarding Maroc S.A.S. (60%)
Morocco
Security & Risk Management Training Centre Ltd
Mauritius
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Transport & Service GmbH
Germany
Brink’s Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany

 
 
 

--------------------------------------------------------------------------------

 

 
Jurisdiction
Company
of Incorporation
   
Security Consulting & Services GmbH
Germany
Brink’s Far East Limited
Hong Kong
Brink’s Arya India Private Limited (40%)
India
Brink’s Ireland Limited
Ireland
Brink’s Willsborough Limited
Ireland
Allied Couriers Limited
Ireland
Brink’s-Team 3 Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Courier Service Ltd. (70%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg
BK Services S.a.r.l.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Brink’s Chile, S.A. (74%, BICV is beneficial owner)
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (59%)
Colombia
Procesos & Canje S.A. (29%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A.
 
(“SIMPLE S.A.”)(7.25%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Brink’s-Team 3, B.V.
Netherlands
Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner)
Panama
Hermes Transporte Blindados S.A. (36%)
Peru
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information Technology Services
 
  (“Brink’s Hellas SA”) (20% each BHH, AMH, AAH, HDH, ZOH)
Greece
Brink’s Hermes Cash & Valuable Services S.A.
 
  (“Brink’s Cash & Valuable Services SA”)
Greece
Brink’s Hermes Security Services SA (“Brink’s Security
 
  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
 
  (“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing
 
  Centre of Electronic Signals (“Hellenic Central Station”)
 
  (10%)
Greece
Brink’s C.L. Polska Sp.zo.o
Poland
Brink’s C.L. Hungaria Limited
Hungary
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Bolivar Business S.A. (61%)
Panama
Domesa Courier Corporation (61%)
Florida
Panamerican Protective Service Sint Maarten, N.V. (61%)
Neth.  Antilles
Radio Llamadas Panamá, S.A. (61%)
Panama
Servicio Panamericano de Protección Curacao, N.V. (61%)
Neth.  Antilles
Domesa Curacao, N.V. (61%)
Neth.  Antilles

 
 
2

--------------------------------------------------------------------------------

 
 

 
Jurisdiction
Company of Incorporation    
Domesa Servicio Pan Americano de Proteccion Brink’s Aruba, N.V. (61%)
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V. (61%)
Neth  Antilles
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergráficas Panamá, S.A. (61%)
Panama
Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panamá S.A. (49%)
Panama
Inmobiliaria Brink’s Panamá S.A. (49%)
Panama
Brink's Poland Security Services Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico
Brink’s International Holdings AG
Switzerland
Brink’s France S.A.S.
France
Altair Securite SAS
France
Brink’s Security Services SAS
France
Brink’s Antilles Guyane S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Brink’s Formation S.A.R.L.
France
Brink’s Guard S.A.R.L.
France
ARMONIA S.A.R.L.
France
Brink’s Maroc SA
Morocco
Brink’s Protection Privée S.A.R.L.
France
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Recherche et Développement S.A.R.L.
France
Cyrasa Servicios de Control SA
Spain
Protecval S.A.R.L.
France
Maartenval NV
Neth.  Antilles
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Nederland B.V.
Netherlands
Brink’s Geldverwerking B.V.
Netherlands
Brink’s Security Services B.V.
Netherlands
Brink’s Singapore Pte Ltd
Singapore
Brinks (Southern Africa) (Proprietary) Limited
South Africa
Brinks Armoured Security Services (Proprietary) Limited
South Africa
ePago International Inc.
Panama
Brink’s e-Pago Tecnologia Ltda.
Brazil
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
Brink’s Macau Limited
Macao
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s Europe Limited
U.K.
Brink’s (UK) Limited
U.K.
Brink’s Commercial Services Limited
U.K.
Brink’s Diamond & Jewellery Services Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brink’s Limited (Bahrain) EC
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.

 
 
3

--------------------------------------------------------------------------------

 
 

 
Jurisdiction
Company
of Incorporation
   
Brink’s Global Services, Ltd.
U.K.
BAX Holding Company
Virginia
BAX Finance Inc.
Delaware
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
Pittston Coal Company
Delaware
American Eagle Coal Company
Virginia
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Sales Corp.
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Lorado Reclamation Company
Virginia
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Synfuel Company
Virginia
      Pittston Mineral Ventures Company
Delaware
PMV Gold Company
Delaware
MPI Gold (USA) Ltd.
Nevada
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia
Western Australian Minerals Company Pty Ltd
Australia
Brink’s Home Security Holdings, Inc.
Virginia


 
NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.








 
4

--------------------------------------------------------------------------------

 


SCHEDULE 8.02
EXISTING LIENS


Liens on property of the Borrower and certain of its Restricted Subsidiaries
representing Capital Lease Obligations in the aggregate amount of approximately
$22.3 million.




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.02
NOTICES


THE BORROWER:
 
The Brink's Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn: Treasurer
email: jleon@brinkscompany.com
Facsimile: (804) 289-9760
 
THE GUARANTORS:
 
Brink’s, Incorporated
c/o The Brink's Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn: Treasurer
email: jleon@brinkscompany.com
Facsimile: (804) 289-9760
 
Pittston Services Group Inc.
c/o The Brink's Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn: Treasurer
email: jleon@brinkscompany.com
Facsimile: (804) 289-9760
 
Brink’s Holding Company
c/o The Brink's Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn: Treasurer
email: jleon@brinkscompany.com
Facsimile: (804) 289-9760


 
 

--------------------------------------------------------------------------------

 


Brink’s Home Security, Inc.
c/o The Brink's Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226
Attn: Treasurer
email: jleon@brinkscompany.com
Facsimile: (804) 289-9760




THE BANK:


ABN AMRO Bank N.V.
North American Credit Administration
540 W. Madison St., Suite 2621, Chicago, Illinois 60661
Attn: Sherry Manning, Assistant Vice President
Phone: (312) 338-1979
Email: sherry.manning@abnamro.com
Facsimile: (312) 338-0184


ABN AMRO Bank N.V.
Exchange Place
53 State Street
7th Floor
Boston, Massachusetts  02109
Attn: David A. Carroll, Director
Phone: (617) 227-0715
Email: david.carroll@abnamro.com
Facsimile: (617) 227-3026


With a copy to:


William A. Levine, Esq.
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Phone: (617) 338-2921
Email: wlevine@sandw.com
Facsimile: (617) 338-2880




 
 

--------------------------------------------------------------------------------

 

